t c memo united_states tax_court estate of emanuel trompeter deceased robin carol trompeter gonzalez and janet ilene trompeter polachek co-executors petitioner v commissioner of internal revenue respondent docket no date robert a levinson and avram salkin for petitioner irene scott carroll for respondent supplemental memorandum opinion laro judge this case is before the court upon remand from the court_of_appeals for the ninth circuit we issued our initial report in this case on date and filed that this supplemental memorandum opinion supplements our prior memorandum opinion in estate of trompeter v commissioner tcmemo_1998_35 supplemented by 111_tc_57 vacated and remanded 279_f3d_767 9th cir report as tcmemo_1998_35 trompeter i in trompeter i we set forth findings_of_fact as to the substantive issues arising from the notice_of_deficiency and we set forth our memorandum opinion with respect to those issues subsequently on date we issued a supplemental opinion in this case and filed that supplemental opinion as 111_tc_57 trompeter ii our supplemental opinion in trompeter ii decided the parties’ disagreement over the mechanics of their computations under rule on date we entered our decision in this case through an opinion dated date and reported pincite_f3d_767 the court_of_appeals for the ninth circuit vacated our decision and remanded the case to us to articulate sufficiently the basis for our ruling on omitted assets and our rationale with respect to the valuation of certain stock id pincite specifically the court directed us to clarify the manner in which we arrived at a dollar_figure million figure for omitted assets including a description of the assets and the related fair market values which were included within that figure our reasoning and analysis behind the use of a 4-percent discount rate in valuing the series a exchangeable preferred_stock series a preferred_stock of sterling holding co sterling and the well accepted present_value rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code formulae referenced and applied in our report id pincite the court also stated that upon remand and following the requisite clarification we shall consider whether it is appropriate to revisit our conclusions as to fraud id pincite the court noted that in directing this approach we do not pass judgment on the tax court’s multiple careful and well-documented findings in this arena nor do we suggest that a remand will necessarily result in a different outcome with respect to fraud id pincite we divide this supplemental memorandum opinion into the following three primary sections omitted assets present_value formulae and discount rate of four percent and determination of fraud in trompeter i we made and set forth in trompeter i extensive findings_of_fact for purposes of this supplemental memorandum opinion we repeat those findings and find additional facts only to the extent necessary for purposes of convenience and clarity we include those findings in our analysis as we did in trompeter i we refer to emanuel trompeter as the decedent we refer to the decedent’s estate as the estate and we refer collectively to robin carol trompeter gonzalez gonzalez and janet ilene trompeter polachek polachek as the coexecutors the parties routinely refer to the weight of we also in our analysis set forth various calculations underlying our findings and our supplemental memorandum opinion we round the results of those calculations as appropriate gold and gemstones as karat kt and carat ct respectively and points we note that one point equal sec_1 of a karat or carat and simply refer to the weight of gold and gemstones as karat or kt and carat or ct respectively i omitted assets we determined in trompeter i that the coexecutors failed to include dollar_figure million of assets in the estate’s taxable_estate taxable_estate the court_of_appeals for the ninth circuit has directed us to provide sufficiently detailed findings regarding the assets including their valuation underlying the dollar_figure million the decedent died on date on the federal estate_tax_return of his estate the coexecutors valued the gross_estate at dollar_figure and reported that the taxable_estate equaled dollar_figure respondent determined in the notice_of_deficiency that the coexecutors underreported the taxable_estate by dollar_figure as part of that determination respondent determined that the taxable_estate had omitted dollar_figure million of assets respondent’s determination of the unreported assets was based mainly on a creditor claim filed against the estate by joe pasko pasko the son of a former female acquaintance of the decedent and a document finder’s fee document dated date pasko’s claim alleged that he was entitled to a dollar_figure million commission because he alleged the decedent had retained him to sell assets worth at least dollar_figure million in return for a 10-percent commission these assets pasko alleged included the decedent’s diamonds jade and ivory collections ancient chinese artifacts and handmade unique wool rug the finder’s fee document signed in the name of the decedent provided that pasko had the authority to sell for dollar_figure million the decedent’s ancient ornamental chinese artifacts for a period from oct to date with no extension allowed this lot also includes a hand made sic unique wool 4' x 8' rug of moslem theme the finder’s fee document provided that pasko would receive a commission equal to percent of the sales_price and that any and all commissions to be paid_by the buyer as finders sic fee although diamonds were not specifically mentioned in the finder’s fee agreement pasko understood this agreement to include the decedent’s diamonds the estate’s federal estate_tax_return did not report that the decedent owned at his death any jewelry or loose gemstones nor were either of those items reported as a gift on any of the gift_tax returns filed by or on behalf of the decedent his trust or the estate the estate’s federal estate_tax_return also did not report that the decedent owned at his death a significant amount of jade ivory chinese artifacts or rugs the coexecutors reported on the estate’s federal estate_tax_return that the value of the decedent’s collection of ivory jade rugs and other collectibles totaled dollar_figure the fact that the buyer was liable for the 10-percent commission on dollar_figure million means that the buyer would need to pay dollar_figure million for the specified items in order for pasko to collect his dollar_figure million commission in addition to pasko’s claim and the finder’s fee document respondent based his determination of unreported assets on information furnished by certain individuals and on the value of assets seized from safe deposit boxes in the name of the decedent’s trust trust during the audit of the estate’s federal estate_tax_return respondent conversed primarily with four of the decedent’s intimate friends and the decedent’s two main suppliers of many of the assets collected by him the first friend vivian ballard wong wong had a personal relationship with the decedent from date through date wong described to respondent a collection of jewels in the possession of the decedent in the other friends ira and larry goldberg and robert hesselgesser hesselgesser generally relayed to respondent facts establishing that they had personal knowledge of the decedent’s gemstone and jewelry collections and they described to respondent certain gemstones and items of jewelry which they had seen in the decedent’s possession near the time of his death one of the decedent’s suppliers dr nathan mamiye mamiye of new york new york confirmed selling loose gemstones jewelry jade and ivory to the decedent and provided respondent with receipts reflecting a large dollar amount of diamonds which he mamiye had recently sold to the decedent the other supplier lloyds fine jewels lloyds of new york new york provided respondent with receipts reflecting more than dollar_figure million of sales which it had recently made to the decedent and it informed respondent that those receipts did not necessarily reflect all of the sales which it had made to the decedent respondent’s determination of the estate’s unreported assets also was supported by respondent’s examination of canceled checks of the decedent payable primarily to mamiye and lloyds respondent’s comparison of the items on the receipts furnished by mamiye and lloyds with the assets described by the individuals with whom respondent conversed and respondent’s seizure from the trust’s safe deposit box at union bank safe deposit box of unreported assets consisting of various bullion coins gold coins loose gemstones and items of jewelry following our trial of this case and our detailed review of the record we agreed with respondent that the estate had failed to report a significant amount of assets the estate conceded that this amount was a little over dollar_figure million we were persuaded that the amount was much greater we also were persuaded however that this amount was less than the dollar_figure million determined by respondent we proceeded to make an approximation of the fair_market_value of assets omitted from the taxable_estate recognizing that valuation is not an exact science and that the task before us was difficult in that the coexecutors had concealed information and assets from their accountants respondent and this court the assets which we find were omitted from the taxable_estate generally fall within three categories first there is approximately dollar_figure million of assets which the estate concedes were unreported nineteen of these assets were seized by respondent from the safe deposit box and were sold at an auction held by christie’s inc christie’s second there are six other assets which respondent seized from the safe deposit box but which christie’s did not sell at auction the parties agree that these six assets are includable in the taxable_estate but disagree on their applicable fair market values third there are still other assets as to which the parties dispute both fair_market_value and inclusion in the taxable_estate the coexecutors admit that they removed from the decedent’s home after his death some of the assets included within this third category but they deny the existence of most of the other assets respondent has never recovered any of these assets but he has established to our satisfaction that they exist and are includable in the taxable_estate respondent has done so through the introduction of credible testimony and documentary_evidence that includes receipts and checks from purchases made by the decedent we infer from this evidence that the decedent paid for and owned the assets listed in the receipts see eg estate of the purchasers of the items auctioned by christie’s bought those items as is hodgdon v commissioner 11_tcm_898 t c m p-h par big_number and that those assets not having been shown to have been relinquished by the decedent were includable in the taxable_estate see eg estate of bograd v commissioner tcmemo_1988_34 affd 887_f2d_1084 5th cir we also infer from this evidence that the taxable_estate includes other assets which were not listed in the receipts but which the decedent possessed and controlled near the time of his death and were not shown by the estate to have been relinquished by him as we stated in trompeter i the assets in this third category consist mainly of gems jewelry furniture and a music collection estate of trompeter v commissioner tcmemo_1998_35 as detailed below these assets also include cash at home coins rugs jade and ivory we set forth below by these three categories the assets which we find were omitted from the taxable_estate and the fair market values which we find as of the applicable_valuation_date these fair market values represent our findings as to the price the coexecutors elected to have the estate valued as of the alternate_valuation_date of sec_2032 thus the applicable_valuation_date is generally date see generally sec_20_2031-1 estate_tax regs the value of every item of property includible in a decedent’s gross_estate under sec_2031 through is its fair_market_value at the time of the decedent’s death except that if the executor elects the alternate_valuation method under sec_2032 it is the fair_market_value thereof at the date and with the adjustments prescribed in that section at which the property would change hands between a hypothetical willing buyer and a hypothetical willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs see also 680_f2d_1248 9th cir see generally 120_tc_174 for a detailed discussion of the criteria underlying a determination of fair_market_value in deciding these fair market values we note that the fair_market_value of a particular item of property includible in the decedent’s gross_estate is not to be determined by a forced sale price nor is the fair_market_value of an item of property to be determined by the sale price of the item in a market other than that in which such item is most commonly sold to the public taking into account the location of the item wherever appropriate thus in the case of an item of property includible in the decedent’s gross_estate which is generally obtained by the public in the retail market the fair_market_value of such an item of property is the price at which the item or a comparable item would be sold at retail for example the fair_market_value of an automobile an article generally obtained by the public in the retail market includible in the decedent’s gross_estate is the price for which an automobile of the same or approximately the same description make model age condition etc could be purchased by a member of the general_public and not the price for which the particular automobile of the decedent would be purchased by a dealer in used automobiles the value is generally to be determined by ascertaining as a basis the fair_market_value as of the applicable_valuation_date of each unit_of_property sec_20_2031-1 estate_tax regs respondent retained an expert charles i carmona carmona graduate gemologist in residence accredited senior appraiser who on direct examination testified through his written report see rule f that he had ascertained the applicable fair market values of of the seized assets seized assets and that those values were as stated in that report we attach hereto as appendix a carmona’s description of each of the seized assets its appraised value and in the case of of the assets sold by christie’s at auction its auction price we considered carmona to be helpful to our valuations of some of the disputed assets and we relied on his opinion which was credible and without contradiction carmona examined and researched each of the seized assets and opined that the fair_market_value of those assets for federal estate_tax purposes was the average price that each item in its current used condition might resell to the public in its most common retail outlets in the estate’s local area he opined that the proper resale prices for jewelry were the prices obtained at a retail jewelry store and that the proper resale prices for loose gemstones were their wholesale prices increased carmona noted in his report that the items listed have been examined and researched to the best of my ability but not under ideal conditions cramped quarters time constraints artificial light when carmona examined the items of jewelry included within the seized assets he observed that most of those items still had tags on them and that none of the items showed any signs of wear by the commissions charged by brokers on their sales of gemstones to the public he opined that the public usually buys jewelry at retail from jewelry stores that sell estate jewelry that the majority of buyers at public auctions are dealers that the lowest level of sales prices for jewelry is found at auction and that jewelry usually passes from the dealer to the public through retail jewelers with a dealer-to-retail-jeweler markup of to percent over cost and a retail-jeweler-to-public markup of to percent over cost he opined that the wholesale prices paid for gemstones by brokers was best ascertained from personal experience and comparable sales and offers to sell he opined that a broker’s commission on a sale of loose gemstones to the public was typically to percent of the wholesale price the assets which we find were omitted from the taxable_estate and the fair market values which we find for these assets are as follows assets stipulated as to existence and fair_market_value st gauden and other bullion coins seized by respondent from the safe deposit box dollar_figure gold coins different than the st gauden and bullion coins just listed seized by respondent from the safe deposit box big_number we provide below a brief description of the seized assets and list in parenthesis at the end of each description the number and letter that corresponds to carmona’s specific description in appendix a the decedent’s gun collection big_number assets seized by respondent and sold at auction lady’s 18-kt yellow gold sapphire and channel-set diamond ring 2a dollar_figure lady’s 18-kt yellow gold ruby and channel-set diamond ring 2b big_number lady’s 14-kt yellow gold and diamond ring 2c big_number 14-kt yellow gold and diamond tie tack 2f big_number lady’s 18-kt yellow gold and diamond necklace 2h big_number lady’s 18-kt yellow gold emerald and diamond necklace 2i big_number one loose round-brilliant-cut 9-ct diamond 3c big_number one loose round-brilliant-cut 01-ct diamond 3b big_number one loose emerald-cut 35-ct diamond 3n big_number one loose heart-shape 03-ct diamond 3g big_number one loose round-baratiant-cut 32-ct diamond 3m big_number one loose octagon-ct 01-ct diamond 3d big_number one loose round-brilliant-cut 62-ct diamond 3f big_number one loose round-brilliant-cut 65-ct diamond 3j big_number one loose emerald-cut 57-ct diamond 3e big_number one loose round-brilliant-cut 74-ct diamond 3k big_number one loose square-emerald-cut 13-ct diamond 3i big_number one loose octagon-shape 28-ct diamond 3l big_number one loose octagon-cut 02-ct diamond 3a big_number big_number big_number six seized assets disputed as to fair_market_value lady’s 18-kt yellow gold sapphire and diamond necklace 2d big_number lady’s 18-kt yellow gold ruby and diamond necklace 2e big_number cultured pearl necklace with 14-kt white gold clasp 2g lady’s 18-kt yellow gold emerald and diamond necklace 2j big_number lady’s 18-kt yellow and white gold opal and diamond pin pendant combination with treated opal necklace 2k big_number one loose cushion-shape-natural 2-ct sapphire 3h big_number big_number assets disputed as to fair_market_value and inclusion in the taxable_estate music collection big_number sofa table big_number three baker’s table sec_1 big_number thousand dollar watch big_number cash at home big_number coins big_number rugs big_number jade collection big_number ivory collection big_number loose gemstones emerald-cut 08-ct diamond big_number emerald-cut 28-ct diamond big_number round-cut 04-ct diamond big_number masterpiece 39-ct diamond big_number heart-shaped-baguette five-ct diamond big_number round-cut 22-ct diamond big_number round-cut 75-ct diamond big_number eight-ct emerald big_number two other emeralds big_number two opals big_number 18-ct ruby big_number 18-ct sapphire big_number genuine masterpiece 02-ct sapphire big_number bracelets 18-kt gold bracelet with 5-ct diamond big_number tennis bracelet with one-ct diamonds big_number six other diamond tennis bracelets big_number ruby bracelet big_number sapphire bracelet big_number necklaces diamond necklace big_number 18-kt gold necklace w 73-ct diamond big_number 02-ct graduated-diamond necklace big_number ruby necklace big_number sapphire necklace big_number turquoise necklace big_number rings man’s diamond pinkie ring big_number man’s three to four-ct diamond ring big_number ruby ring big_number sapphire ring big_number diamond stud earrings big_number three to four-ct diamond tie tack big_number pins ruby pin big_number sapphire pin big_number pendants 18-kt gold ruby and diamond pendant big_number sapphire pendant with round diamonds big_number furniture big_number big_number big_number 1as discussed below polachek used the term baker’s to describe three tables which she removed from the decedent’s home we understand from this reference that these tables were manufactured by baker’s furniture inc and refer to the tables as baker’s tables 2we round this number to dollar_figure million we now discuss the specifics of our decision as to the existence and fair_market_value of the disputed assets a seized assets disputed as to fair_market_value before christie’s auctioned the seized assets it had assigned to each of these assets a lower and upper estimated value we attach hereto as appendix b a list of each item’s lower and upper estimated values agreed reserve ie the minimum price at which an asset could be sold by christie’s at auction auction price in the case of the items sold at auction high bid in the case of the six items not sold at auction and carmona’s appraised value these lower and upper estimated values are estimates by christie’s of the likely amounts that bidders would bid at an auction for the assets these estimated values do not reflect the requirement of christie’s that buyers also pay to christie’s on each sale a commission equal to percent of the first dollar_figure of the purchase_price and percent of any excess nor do the estimates or the ultimate sales prices include sales_tax that is payable on the sales the seized assets consist of items of jewelry and loose gemstones of those assets six items of jewelry and loose gemstones were sold at the auction held by christie’s the remaining six assets ie five items of jewelry and one loose gemstone did not sell at the auction the six items of jewelry sold at auction for a total auction price exclusive of buyer’s commissions of dollar_figure christie’s the descriptions of the assets in appendix b also are cross-referenced to the specific descriptions in carmona’s report by way of the number and letter in the parenthesis following the description estimated that these six items had a total lower estimated value of dollar_figure and a total upper estimated value of dollar_figure carmona ascertained that the fair_market_value of these six items totaled dollar_figure carmona’s total fair_market_value for these six items is dollar_figure percent dollar_figure - dollar_figure dollar_figure greater than the total of their auction prices the loose gemstones sold at auction for a total auction price exclusive of buyer’s commissions of dollar_figure christie’s estimated that these gemstones had a total lower estimated value of dollar_figure and a total upper estimated value of dollar_figure carmona ascertained that the fair_market_value of these gemstones totaled dollar_figure carmona’s total fair_market_value for these gemstones is dollar_figure percent dollar_figure - dollar_figure dollar_figure greater than the total of their auction prices christie’s estimated that the five items of jewelry which did not sell at auction had a total lower estimated value of dollar_figure and a total upper estimated value of dollar_figure carmona ascertained that the fair_market_value of these five items of jewelry totaled dollar_figure christie’s estimated that the one loose gemstone which did not sell at auction had a lower estimated value of dollar_figure and an upper estimated value of dollar_figure carmona ascertained that the fair_market_value of this single gemstone was dollar_figure we find that as of the applicable_valuation_date the fair_market_value of each of the six assets which did not sell at auction equaled its fair_market_value as ascertained by carmona in other words we find that the fair market values of the five items of jewelry which did not sell at auction totaled dollar_figure and that the fair_market_value of the single gemstone that did not sell at auction was dollar_figure we find that the individual values of these six assets are as follows jewelry lady’s 18-kt yellow gold sapphire and diamond necklace dollar_figure lady’s 18-kt yellow gold ruby and diamond necklace big_number cultured pearl necklace with 14-kt white gold clasp lady’s 18-kt yellow gold emerald and diamond necklace big_number lady’s 18-kt yellow and white gold opal and diamond pin pendant combination with treated opal necklace big_number big_number gemstone one loose cushion-shape-natural 2-ct sapphire big_number big_number we consider carmona to be most helpful to our valuation of each of these six assets carmona testified as to jewelry in general that the typical buyer of jewelry at auction is a dealer and that jewelry usually passes from a dealer to the public through retail jewelers with a dealer-to-retail-jeweler markup of to percent over cost and a retail-jeweler-to-public markup of to percent over cost as to the six items of jewelry which sold at auction for a total price of dollar_figure a markup of that total price by the minimum dealer-to-retailer and retail- jeweler-to-public markups referenced by carmona ie and percent respectively results in a total retail price of dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure x dollar_figure or in other words approximately the same as the total fair_market_value of dollar_figure ascertained by carmona for those items carmona testified as to gemstones in general that the public usually buys a gemstone at an amount that equals the gemstone’s wholesale price plu sec_15 to percent of the wholesale price as to the gemstones which sold at auction for a total price of dollar_figure we do not find in the record any persuasive evidence that would indicate whether the auction price of those gemstones represents their wholesale price we would imagine that generally speaking the auction price of a gemstone is at least percent less than its wholesale price otherwise why would a broker dealer pay a double digit commission at auction percent of the first dollar_figure percent thereafter to buy a gemstone as is when the broker dealer could buy a similar gemstone from a wholesaler without the payment of a commission we note that dollar_figure i sec_87 percent greater than dollar_figure dollar_figure - dollar_figure dollar_figure and that the and 50-percent minimum markups referenced by carmona translate into a single 5-percent markup dollar_figure dollar_figure dollar_figure x when we increase the dollar_figure total auction price paid for the gemstones by the dollar_figure of commissions payable to christie’s on the respective sales and then mark up the sum of dollar_figure dollar_figure dollar_figure to reflect the to 25-percent commissions referenced by carmona we arrive at a range of retail value for the gemstones from dollar_figure dollar_figure x to dollar_figure dollar_figure x this range approximates the dollar_figure million total fair_market_value ascertained by carmona for the gemstones we recognize that none of the six assets in question actually sold at auction for even the lower estimated value ascertained by christie’s we do not consider any of these lower estimated values to be a proper measure of the price at which a hypothetical willing buyer and a hypothetical willing seller would consummate a sale of those assets the auction was a single auction that included many precious gemstones and many valuable items of jewelry the mere fact that each of the six assets offered for sale at the auction did not sell there for even its lower estimated value does not mean under the facts herein that its fair_market_value is necessarily less than its lower estimated value cf ctuw hollingsworth v commissioner as to the total auction price of dollar_figure paid for the loose gemstones dollar_figure was subject_to a 15-percent commission and dollar_figure was subject_to a 10-percent commission dollar_figure x dollar_figure x dollar_figure 86_tc_91 unaccepted offer to purchase land is not conclusive evidence of the value of the land we also do not know for example whether the bidders at the auction consisted of actual consumers who were willing to buy an item at its fair_market_value or as carmona persuasively opined in the setting of jewelry auctions primarily dealers who bid substantially less than fair_market_value in order to resell their purchases at a fair_market_value price which to them would be inclusive of a businessman’s profit in fact we know little about the composition or number of bidders at the auction let alone the tone of the actual bidding that took place on the record before us we simply cannot conclude as to any of the six items in question that the auction market is the market in which such item is most commonly sold to the public sec_20_2031-1 estate_tax regs we are mindful that this court has on occasion determined that an item’s auction price was its fair_market_value e g estate of scull v commissioner tcmemo_1994_211 lightman v commissioner tcmemo_1985_315 in contrast with the case at hand the auction markets in those cases were shown to be the appropriate retail markets for the assets under consideration and the sales at auction were shown to be to the ultimate consumer where as here such is not the case the court has rejected equating the auction price of an item with its fair market vale e g 44_tc_801 prices paid at auction for art furnishings and other personal_property did not reflect fair_market_value in that the bidders at auctions were generally wholesalers or dealers who were buying for resale cf stollwerck chocolate co v commissioner 4_bta_467 auction price determined to be fair_market_value where evidence established that there were some twenty buyers present at the auction seven or eight of whom made bids for the property we also note as to the facts at hand that the auction by christie’s involved assets seized by respondent to satisfy a perceived federal tax obligation which in turn suggests that the auction at hand had an element of a forced sale a forced sale is inconsistent with the willing seller requirement of fair_market_value and is not probative of fair_market_value see eg sec_20_2031-1 estate_tax regs we also are mindful of revproc_65_19 1965_2_cb_1002 as relevant herein that revenue_procedure applies to certain items of tangible_personal_property which while generally available to a member of the general_public at retail establishments frequently are obtained by members of the general_public at a public auction under this revenue_procedure the commissioner presumes for purposes of sec_20_2031-1 estate_tax regs that the auction price of an item of tangible_personal_property is its retail sales_price by extension of this presumption the fair_market_value of an item of tangible_personal_property not sold at auction could be presumed to be no greater than its high bid at auction we do not believe that the presumption of revproc_65_19 supra applies to set conclusively the fair_market_value of the six assets in question five of those assets are items of jewelry we find pursuant to carmona’s testimony that the public does not frequently purchase jewelry at auction as to the sixth item a loose 2-ct sapphire we are unable to find in the record that loose sapphires are typically sold to the public at auction however even if the presumption were to apply to one or more of these six assets we conclude from the record that the high bids for those six assets are not reflective of their retail sales_price we bear in mind especially our findings herein as to the much higher prices which the decedent paid to mamiye and lloyds for the comparable and other items shown on the receipts we recognize that respondent stipulated that the applicable values of of the seized assets were the same as their auction prices and that those prices were in most instances lower than carmona’s appraised values in valuing the assets in dispute we do not find in the record that respondent has presumed under revproc_65_19 1965_2_cb_1002 that the fair market values of the assets equaled their auction prices in fact given that the auction prices stipulated by respondent did not reflect the commissions paid_by the buyers we conclude to the contrary see estate of scull v commissioner tcmemo_1994_211 when the appropriate retail market for an item is the auction the fair_market_value of an auctioned item equals its auction price plus buyer’s commission see generally fed tax coordinator 2d ria vol par p-6009 at big_number more importantly the fact that these assets sold at auction presumably to dealers suggests in this case that respondent’s pursuance and the court’s redetermination of a fair_market_value for any of the assets greater than its auction price would have made little or any difference in the deficiency in that the estate would have been entitled to deduct the additional value as an administration expense see sec_20_2053-3 estate_tax regs see also estate of joslyn v commissioner 566_f2d_677 9th cir revg 63_tc_478 b assets disputed as to fair_market_value and inclusion in the taxable_estate overview the decedent was a longtime avid collector of various valuable items which included specially minted limited edition gold coins precious gemstones expensive jewelry exquisite rugs and furniture and gunsdollar_figure he was a wealthy man who enjoyed the the decedent’s guns approximately were not as continued finer and more expensive things in life and he had the financial means to fulfill his desire of collecting only the best pieces of the items which he collected he was an astute and shrewd businessman who was very knowledgeable about and proud of his collections and he received much enjoyment flaunting his possessions before others when he entertained at home or was a guest at someone else’s home in early the decedent divorced sylvia trompeter his wife of years they had separated on date and the decedent’s relationship with the coexecutors suffered as a result of his separation and ensuing divorce the decedent following his divorce began devoting most of his time to his collections and more specifically to the fulfillment of his intent to own the world’s finest pieces in the categories of items which he collected the decedent at that time had various female friends one or more of whom lived with him on different occasions in addition to his motive of investment the decedent collected many of the referenced assets to impress these women in early the decedent learned that he had terminal cancer and he relayed this information to the coexecutors at that time gonzalez the decedent’s oldest daughter began continued valuable as the other assets which he collected when the decedent died gonzalez and polachek were and continued discussing with the decedent the specifics of the assets which he owned gonzalez and to a lesser extent polachek became knowledgeable of the specifics of the decedent’s vast wealth and gonzalez in conjunction with polachek deliberately undertook to maximize their receipt of that wealth by among other things undervaluing his assets and excluding assets from the taxable_estate receipts and canceled checks show that the decedent bought from mamiye and lloyds primarily at its fifth avenue store in new york various assets which included diamonds rubies sapphires and emeralds either loose or as pieces of jewelry and ivory jade rugs furniture and chinese artifacts we set forth these receipts and checks in four categories a receipts from lloyds to the decedent lloyds gave to the decedent nine receipts reflecting dollar_figure of merchandise that it sold to him during and three of the nine receipts relate to purchases of dollar_figure made on date one of the nine receipts relates to purchases of dollar_figure made on date one of the nine receipts relates to purchases of dollar_figure made on date three of the nine receipts relate to purchases of dollar_figure made continued years old respectively on date one of the nine receipts relates to purchases of dollar_figure made on date the writing on the receipts is not always easily readable we set forth below our reading of that writing we have been unable to decipher one word apparently the surname of a collector that appears in the receipts in four different places we show that word as illegible the nine receipts read as follows receipt no dated date ct pt wt emerald cut adhoxo masterpiece genuine diamond z20118 heart shape baguette diamond ct wt zhoxo 60x0x round cut diamond ct pt wt ct pt wt baguette ct pt wt necklace z2014 phoxo genuine pear shape diamond baguette ct pt wt z2008 h8hox emerald ct pt wt gia certificate emerald cut ct pt wt clarity 1f color f report poaox au color i aloxo gia certificate round ct pt wt clarity vv sec_2 bracelet diamond ct pt wt bk003 soxo ct u gold rhrox diamond heart ct pt wt fine quality ct pt wt gvsi rasox diamond emerald cut rpoxo f vsi diamond round emerald cut ct pt wt receipt no dated date 1f-1 raoxo magnificent diamond round diamond ct pt wt round e v sec_2 rorox diamond round ct pt wt including furniture bulk for all dollar_figure ck dollar_figure ck dollar_figure ck dollar_figure receipt no dated date pc mother of pearl dining room set set w chair sec_2 curio cabin mother of pearl inlay with lite lock shelfs sic hox black artwork laqueor sic desk aox ming chair aho carved pedestal for table rno inch beveled gla sec_48 inch chairs corner work mother of pearl rnh ea for table set lox sofa table for back of couch rxo chair laqueor sic black complete for all dollar_figure bulk receipt no dated date ivory erotic giga rphox wise mens rphox erotic rxoxo rshox tall figure roxox delivered items for bulk lot special diamond necklace sapphire ruby ruby ring sapphire masterpiece diamond ct pt faint blue bulk lot special dollar_figure receipt no dated date ruby ct ar00 dollar_figure sapphire diamond necklace dia ct pt po77 sapphire pendant w diamonds rd khm ct ruby pendant diamond pt ruby ct gold bagget khm ivory maiden bulk for dollar_figure ck paid_by checks for am in full dollar_figure received cks receipt no dated date aho turquoise necklace 11mm inch wall of ivory art piece nso in exchange of netsukie sic1 ypoxo ivory crab in cage psoox magnificent pair genuine jade tempess urns black jade fish wave sec_32 x in the royal kingdom in temple urns apoxo w inch x x top x with wood frame x pair jade screen picture hand carved x hand carved ivory boat plho x x ivory wall x x nso genuine ivory apple sec_5 x pair x feet 93000l silk hand made illegible dragon hand made round diamond 1f 7ct pt wt ct pt wt fine quality diamonds graduated necklace total wt 1a netsuke the plural of which is netsuke or netsukes not netsukie is a small and often intricately carved toggle as of wood ivory or metal used to fasten a small container to a kimono sash merriam-webster’s collegiate dictionary 10th ed we understand the decedent to have received the referenced turquoise necklace and wall of ivory art piece in exchange for netsukes and not as consideration for any of the dollar_figure purchase_price related to the receipts of date receipt no dated date ct pt wt ceylon sapphire -- genuine masterpiece pair diamond stud ear ring x feet illegible colection sic tree of life pure silk hand made hand made pure silk gold mesheda silk prayer rug x by illegible tables 9200l rose wood curio stand 9400l 4-piece netsukie sic cases 9360e 3x5 2x4 6x9 3x5 2x4 assorted beige hand made pure silk x feet isfahan hand made fine quality wool a true masterpiece aprox x feet hand made hand made pure silk genuine ivory eagle arrived broken ceylon was the former name of sri lanka merriam-webster’s collegiate dictionary supra pincite receipt no dated date to assorted items bulk for all paid in full with furniture delivered with eli ezra illegible and complete order jade urns to apraisel sic pre unnumbered receipt dated date nestkies sic collection dollar_figure these nine receipts do not reflect all of the merchandise which the decedent purchased from lloyds lloyds was unable to locate all of its receipts relating to purchases by the decedentdollar_figure b checks from the decedent to lloyds from through the decedent wrote lloyds the following checks for his purchase of merchandise check number check date check amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number big_number check numbers and totaling dollar_figure in payments are referenced in the receipts just discussed the we note as to the nine referenced receipts that lloyds first gave the decedent receipt number sec_562 sec_563 and sec_564 then approximately months later gave him receipt number sec_596 and sec_597 and then approximately months after that gave him receipt number sec_565 and other checks representing the balance of dollar_figure reference no receipt in the record nor are referenced in those receipts c receipts from mamiye to the decedent two receipts which mamiye gave to the decedent reflect the decedent’s purchase from mamiye of dollar_figure of diamonds in the first receipt reflects the decedent’s date purchase from mamiye of a round 62-ct diamond with v sec_1 clarity a round 65-ct diamond with v sec_1 clarity and a round 81-ct diamond with v sec_1 clarity the receipt states that the decedent purchased these items at the bulk special price of dollar_figure the receipt states that the decedent was required to pay dollar_figure down and dollar_figure in days and that the decedent had left as trade ct pt round until sold and to be set’ for sale and ownership to ed’ the second receipt reflects the decedent’s date purchase from mamiye of a yellow 01-ct diamond an 53-ct diamond and an 13-ct diamond this receipt states that the decedent purchased these items in a bulk lot for a special price of dollar_figure and that the price for the diamonds if purchased separately would have been dollar_figure dollar_figure and dollar_figure respectively in the decedent made a dollar_figure pledge to a charity in connection therewith the decedent donated the dollar_figure and 53-ct diamonds to the charity during and the other four referenced diamonds purchased from mamiye were included in the assets seized by respondent from the safe deposit box d checks from the decedent to mamiye during and the decedent wrote mamiye the following checks for the purchase of merchandise check number check date check amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number big_number check numbers and do not relate to any receipt in the record e relationship of receipts and checks to disputed assets as to the assets whose existence the parties do not dispute some but not all of these assets are listed in these receipts as to the assets whose existence the parties do dispute the receipts reveal that items which are not included in the seized assets were purchased by the decedent from lloyds but were not reported on the estate’s federal estate_tax returndollar_figure we although the two receipts from mamiye do not list any item the existence of which is disputed by the parties these receipts reflect only the sales from mamiye to the decedent of the six loose diamonds find that the decedent retained ownership of these assets at his death these assets are 18-kt gold bracelet with dollar_figure ct diamond heart-shape-baguette five-ct diamond round-cut 22-ct diamond emerald-cut 08-ct diamond emerald-cut 28-ct diamond gia certificate round 04-ct diamond masterpiece 39-ct diamond with faint blue color round 75-ct diamond 18-ct ruby 18-ct sapphire ceylon genuine masterpiece 02-ct sapphire diamond necklace ruby necklace sapphire necklace ruby ring sapphire ring kt gold ruby and diamond pendant sapphire pendant with round diamonds 18-kt gold necklace with 73-ct diamond 02-ct graduated-diamond necklace turquoise necklace 11mm inches long pair of diamond stud earrings the checks and receipts from lloyds also reveal that items were either not reported on the estate’s federal estate_tax_return or to the extent that they were so reported were not included in the taxable_estate at their fair market values as of the applicable_valuation_date we find that the decedent retained ownership of these assets at his death these assets are sofa table with 48-inch beveled gla sec_2 silk handmade dragon rug four-five x seven feet silk handmade tree of life rug three x five feet silk handmade prayer rug three x five feet silk handmade beige rug two x four feet silk handmade beige rug two x four feet silk handmade beige rug three x five feet silk handmade beige rug three x five feet silk handmade beige rug six x nine feet isfahan handmade fine quality wool five x seven feet silk handmade masterpiece rug six x nine feet three items of jade various items of ivory mother-of-pearl inlay dining room set with a carved pedestal and chair sec_15 two curio cabinets with mother-of-pearl inlay black artwork lacquer desk and chair black ming chair four-piece two table rosewood curio stand testimony and documentary_evidence also establish the existence of other unreported assets which were includable in the taxable_estate hesselgesser who like the decedent was a collector testified credibly that he met with the decedent on a few occasions to discuss and inspect the decedent’s collections of guns gold coins jewelry ivory and music hesselgesser’s testimony persuades us that the decedent had several collections of ivory and that the decedent in the summer of owned several large diamonds eg and carats several tennis bracelets and several large necklaces with emeralds and diamonds hesselgesser’s wife testified credibly that the decedent near his death possessed several diamond necklaces and an extensive music collection the decedent’s friend joanne standard standard testified credibly that the decedent possessed eight to tennis bracelets some of which had one-ct diamonds all around the bracelet fabulous emerald necklaces and all kinds of lovely jewelrydollar_figure testimony also establishes that the decedent owned various other items of jewelry and numerous diamonds emeralds and opals in sum the testimony and documentary_evidence establish that the decedent owned the following assets which were not included in either the seized assets or the known receipts and that were not reported on the estate’s federal estate_tax_return music collection consisting primarily of reel-to-reel tape sec_2 three baker’s table sec_3 thousand dollar watch cash at home coins various pieces of jade various pieces of ivory one eight-ct emerald and two other emeralds two opals six other diamond tennis bracelet sec_12 tennis bracelet with many one-ct diamonds ruby bracelet matching seized ruby necklace and ring sapphire bracelet matching seized sapphire necklace and ring man’s three- to four-ct diamond ring pinkie ring with three to four-ct diamond tie tack with three- to four-ct diamond ruby pin matching seized ruby necklace and ring sapphire pin matching seized sapphire necklace and ring we find that the decedent retained ownership of these assets at his death the decedent generally collected sets of jewelry that included necklaces earrings brooches pins and bracelets specific assets a music collection when he died the decedent owned a music collection consisting of reel-to-reel tapes and to a lesser extent records and three or four tape players the decedent had been collecting reel-to-reel tapes for approximately three decades and his life’s goal was to own the best collection of reel-to-reel tapes which money could buy the decedent’s music collection was unique and of fine quality consisting mainly of music from the 1920s and 1930s and including tapes of the famous italian tenor caruso and numerous other tapes of music from latin america through music of the present day the decedent kept his tapes at home in several rooms in one room in particular the room where he routinely listened to his tapes on a high quality highly sensitive sound system the decedent covered one wall completely with his tapes henry schiffer schiffer was the decedent’s accountant and a long-time friend once or twice a month schiffer would visit the decedent at his home to handle his accounting requirements or simply to converse with him in his music room or in his gazebo for estate_tax purposes schiffer prepared a one-page document entitled ed trompeter asset list not including coins as of february this document listed schiffer’s understanding of some but not all of the assets owned by the decedent as of that date and each asset’s estimated fair_market_value schiffer generally obtained these estimates by asking the decedent his opinion as to each asset’s value beforehand schiffer had advised the decedent that he should be conservative in estimating value for this purpose because the higher the value the greater the estate_tax the document listed that the decedent’s music collection had an estimated fair_market_value of dollar_figure as of date gonzalez took the decedent’s music collection to her home in florida after he died and the coexecutors did not report any value for this collection on the federal estate_tax_return we find on the basis of schiffer’s document and testimony that the fair_market_value of this collection was dollar_figure as of the applicable_valuation_date we are mindful that the fair_market_value of this collection could be significantly higher than dollar_figure given the voluminous size of the collection the decedent’s earnest desire to have the finest collection of reel-to-reel tapes which money could buy the decedent’s financial ability to fulfill that desire and schiffer’s advice to the decedent to estimate the value of the listed assets conservatively b baker’s tables sofa table by her own admission polachek removed three baker’s tables and a long sofa table from the decedent’s home after he died while polachek suggested that these tables were of minimal dollar value we find it more likely that these assets had a significant dollar value in light of the decedent’s wealth lifestyle and desire to own and be seen as owning only the best of everything in fact the value of these four assets caused polachek to expend her time effort and money to transport them from the decedent’s home in southern california to her home in northern californiadollar_figure given our added understanding of the location and value of the decedent’s home as well as the fact that he was a flamboyant individual who filled his home extensively with the finest most beautiful and most valuable pieces of art artifacts gemstones and jewelry as well as a noteworthy collection of music recordings we simply do not see the decedent sparing an expense when it came to furnishing his home with tables and other furniture such is especially so given that the decedent regularly entertained at his home that he purchased at least some of his home’s furniture from the fifth the estate has not established that polachek transported any of these four assets to her home for sentimental reasons in fact the record leads us to a contrary conclusion the decedent owned a four-bedroom big_number square-foot one-story home in thousand oaks california it was sited on approximately one acre of land and when built in had two two-car garages and a double car port the decedent when he died owned a lexus four-door sedan and a jeep cherokee four-wheel drive the blue_book values of which were dollar_figure and dollar_figure as of the date of his death the decedent for purposes of schiffer’s statement had valued his home at just over dollar_figure million avenue location of lloyds and that he obviously paid a significant amount of money to ship that furniture cross-country to his home in california we find as of the applicable_valuation_date that the fair market values of the sofa table and each of the three baker’s tables were dollar_figure and dollar_figure respectivelydollar_figure lloyds gave to the decedent three sequentially numbered receipts for his purchases of date totaling dollar_figure receipt number the last of these three receipts listed nine pieces of furniture purchased by the decedent neither party has suggested that this sale was not a valid arm’s-length sale and we consider it as suchdollar_figure the parties stipulated that item number sec_1 and on receipt number and the only two items on receipt number had as of the applicable_valuation_date a total fair_market_value of dollar_figure as discussed infra pp we find that the fair market values of the remaining items on receipt number totaled dollar_figure as of the we understand the sofa table to be much larger than each of the baker’s tables which we understand are the same size although polachek suggested that the sofa table had a broken leg that made it worthless we find this suggestion incredible the decedent also must have considered this sale to have been on good terms as he proceeded afterwards to frequent lloyds continually and to spend large sums of money there those items correspond respectively to item numbers and on our list of assets stipulated as to existence and fair_market_value applicable valuation datedollar_figure when we take into account credible testimony in the record to the effect that the value of jewelry and gemstones has remained virtually the same throughout the relevant time period we conclude that the balance of the dollar_figure sales_price i e dollar_figure dollar_figure - dollar_figure dollar_figure must be attributable to the nine items of furniture on receipt number the nine items of furniture basically consist of a mother-of-pearl inlay dining room set with a carved pedestal and chairs two curio cabinets with mother-of-pearl inlay a black artwork lacquer desk and matching chair a sofa table with 48-inch beveled glass and a black ming chair on the basis of our perception of the value of the items in these five categories we assign the following weights to these categories to apportion the dollar_figure amongst them and respectivelydollar_figure in that the sum of these weights totals we apportion and of the dollar_figure to the respective categories our apportionment of the dollar_figure to the five categories is dollar_figure we find that the fair market values of the two diamonds in item number were dollar_figure and dollar_figure and that the fair market values of the items in item numbers and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively in other words we decide that the item in category was worth twice as much as each of the items in category and four times as much as the item in category and eight times as much as the item in category dollar_figure dollar_figure dollar_figure and dollar_figure respectively we decide that as of the applicable_valuation_date a date that is approximately years after this furniture was purchased the fair_market_value of each of these categories i sec_50 percent of the amount which we apportion to it or in other words dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectivelydollar_figure we decide that the sofa table taken by polachek is the sofa table in category we decide that the applicable fair_market_value of each of the baker’s tables i sec_1 of the fair_market_value of the sofa table ie dollar_figure dollar_figure and that the fair market values of the three baker’s tables on the applicable_valuation_date totaled dollar_figure dollar_figure x we are mindful that the estate’s federal estate_tax_return contains an appraisal opining that the decedent’s home was filled mainly with minimal value assets that document was prepared by butterfield butterfield butterfield on or about date and purports to list the fair market values as of we believe that a 50-percent reduction of the apportioned amounts adequately compensates for the fact that the decedent purchased this furniture approximately years before the applicable_valuation_date and that furniture in general tends to decrease in value over time judging by the prices which the decedent paid for this furniture we conclude that it was furniture of the highest quality we also note that the decedent purchased this furniture in bulk at a special price that apparently was less than the total retail price of that furniture if each piece of it had been purchased separately the decedent also was an elderly man who tended to live either alone or with one other person a factor which we believe would conserve the condition of the furniture date and date of single or groups of assets which were viewed by butterfield within the decedent’s home the document states that only three single assets were worth more than dollar_figure that of the assets were worth less than dollar_figure and that of the assets were worth less than dollar_figure the document lists for example that the fair_market_value of a chinese mother-of-pearl inlay rosewood dining set was dollar_figure that the fair_market_value of a pair of chinese mother-of-pearl inlay rosewood display cabinets was dollar_figure that the fair_market_value of six chinese mother-of-pearl inlay rosewood corner chairs was dollar_figure that the fair_market_value of a chinese black lacquer gilt decorated armchair was dollar_figure and that the fair_market_value of a pair of chinese carved rosewood rectangular stands was dollar_figure the document also lists that the fair market values of rugs were as follows in all cases the amount shown as fair_market_value is the same on both dates specifically butterfield appraised a pair of massive chinese ivory veneer covered urns at dollar_figure a pair of large chinese carved jade plaques at dollar_figure and a large chinese carved ivory tusk on wood stand at dollar_figure butterfield later in sold each of these rugs at auction the amounts paid_by the buyers for these rugs including applicable commission is shown in the column to the right we list the amounts in that column for completeness and do not rely on these amounts to value any of the disputed assets herein appraised auction description value price oriental rug rams dollar_figure dollar_figure chinese silk rug banzai trees x inches dollar_figure chinese silk rug dragons x inches dollar_figure chinese silk yellow rug x inches dollar_figure chinese silk yellow rug x inche sec_150 dollar_figure chinese silk yellow rug x inches dollar_figure chinese silk yellow rug x inche sec_150 dollar_figure indian rug x inches dollar_figure chinese silk red and yellow rug x inches dollar_figure chinese silk rug tabriz design x inches dollar_figure we give little regard to this appraisal we do not believe that an astute strong-minded self-made multimillionaire like the decedent who indisputably collected only the finest and most valuable gold coins gemstones and items of jewelry and who received enormous pleasure from flaunting his possessions before others would purchase assets with such minimal values as listed by butterfielddollar_figure nor does the appraisal state the rationale underlying its low values it merely recites a brief general description of the asset with its proffered value we also know little about the appraiser eg her credentials or the terms or conditions underlying the appraisal we do know however that the appraiser generally walked through the decedent’s home eyed most of the items in the home and we also find that many of butterfield’s listed values are considerably low when compared to the actual price for similar assets per the receipts although we understand that some of the items appraised by butterfield ultimately sold at prices near the appraised values we do not know who bought the items at those prices eg dealer or consumer nor do we know whether butterfield had been instructed by the coexecutors to sell those items for at least a set minimum value appraised them on the spot we also know that gonzalez testified that she took three of the decedent’s rugs to her home in florida that she later had those rugs appraised in florida by what she described as a legitimate company and that the company appraised the rugs at dollar_figure gonzalez effectively conceded at trial that butterfield did not recognize the value of those rugs and did not meaningfully appraise themdollar_figure c thousand dollar watch schiffer testified that the decedent wore a thousand dollar watch the coexecutors did not report any watch on the estate’s federal estate_tax_return on the basis of schiffer’s testimony we find that the fair_market_value of the decedent’s thousand dollar watch was dollar_figure as of the applicable_valuation_date d cash at home the coexecutors reported on the estate’s federal estate_tax_return that all of his money exclusive of coin collections as of the applicable_valuation_date was held in financial institutionsdollar_figure the coexecutors did not report any cash that the for similar reasons we also give little weight to the fact that christie’s wrote a letter to gonzalez stating that it was unable to prepare an insurance appraisal of some of the chinese artifacts in the decedent’s home because most of these items are of modern or late production i would suggest that you either call in a local appraiser or insure at the cost prices the coexecutors reported that the decedent had at financial institutions two money market accounts and two checking continued decedent had at home the decedent kept cash at home in a burlap bag secured in a large safe in his den and he routinely went to the safe when he needed money to spend the decedent was very private about the contents of this safe and he generally did not tell his closest friends about its existence nor allow them to enter the den a few days before the decedent died he gave the combination to his home safe to polachek and taught her how to open the safe by herself polachek testified that the safe had cash in it at this time but that it had no cash in it when she and gonzalez opened the safe together following the decedent’s death gonzalez was regularly in the decedent’s home following his death including the period of time before she and polachek opened the safe together gonzalez testified to the effect that she did not know how to open the safe alone but needed polachek’s assistance to do so we find that testimony incredible gonzalez was deeply involved with the decedent and his wealth for approximately year before his death and we believe it incredible that the decedent would have taught polachek to open the safe but not gonzalez this is especially continued accounts they reported that the balance in the money market accounts was approximately dollar_figure and that the balance in one of the checking accounts was dollar_figure they reported that the other checking account had a dollar_figure deficit so given the fact that the decedent informed gonzalez as to the specifics of his extensive holdings we find that the decedent when he died had cash of dollar_figure at home the decedent when he died had amassed at his home valuable assets worth hundreds of thousands of dollars and we believe under the facts and circumstances of this case that it is reasonable to conclude that the decedent also kept at home a significant amount of cash this is especially so given that the decedent tended to keep his assets secreted at home rather than in banks eg he kept many of his coins hidden in his garage and that he had a history of giving large sums of cash not checks to at least gonzalez polachek and wong he gave dollar_figure in cash to wong in or about he gave dollar_figure in cash to gonzalez and polachek in he gave to wong in or about cash of dollar_figure and additional money to pay off approximately dollar_figure of her debts we also note that some of the receipts in evidence do not relate to the decedent’s checks in evidence which indicates to us that the decedent on various occasions paid large sums of cash for his purchases of the items which he collected e coins respondent did not recover all of the coins omitted from the taxable_estate gonzales understood that the decedent had approximately coins in the possession of superior stamp coin superior before the auction of date given the fact that gonzalez was well informed as to the extent of the decedent’s holdings we conclude that the decedent near the time of his death owned coins of these coins were sold in the auction and were reported on the estate’s federal estate_tax returndollar_figure this leave sec_72 coins - of which were seized and of which have not been recovered by respondent in light of the tough and thorough litigation with superior we believe that those of the coins in superior’s possession which were not sold were returned to the decedent we find a fair_market_value of dollar_figure for the coins which were not recovered by respondent the coins which consisted primarily of dollar_figure dollar_figure-1 and dollar_figure gold coins and certain pattern gold coins sold at the first auction for the total amount of dollar_figure an average of dollar_figure per coin the coins which consisted of dollar_figure dollar_figure and dollar_figure gold pieces and the amazonian set were valued by the court at dollar_figure an average of dollar_figure per coin as of the applicable_valuation_date the the decedent consigned to superior gold proof coins for auction on date of those coins were sold and eight were not the coins reported on the return were those coins held by superior when the decedent died the coins were at that time consigned to superior for auction on date as to the coins eight of them were the unsold coins above and the other were from other consignments made to superior before and for which superior was awaiting a written request from the decedent for their return coins which were similar to the coins were valued by the court at dollar_figure an average of dollar_figure per coin as of the applicable_valuation_date we find the applicable fair_market_value of the coins using the dollar_figure average value x dollar_figure dollar_figure dollar_figure f rugs by her own admission gonzalez removed three rugs from the decedent’s home while the estate asserts that these rugs had little dollar value we believe that these rugs were worth a lot of money in light of the decedent’s wealth lifestyle and desire to own and be seen as owning only the best of everything in fact the value of these assets caused gonzalez to expend the time effort and expense to transport them cross-country from the decedent’s home in southern california to her home in floridadollar_figure the decedent purchased handmade rugs from lloyds on date the receipts for that day indicate that the decedent paid dollar_figure to lloyds for all of the items listed therein and that the listed jade urns had been appraised pincite we recognize that the parties stipulated that the value of the seized gold coins totaled dollar_figure an average of dollar_figure per coin we do not believe that the stipulated value is a proper measure of the value of the coins the estate has not established that gonzalez transported any of these rugs to her home for sentimental reasons in fact the record leads us to a contrary conclusion dollar_figure the parties stipulated that the coexecutors did not report the isfahan rug on the estate’s federal estate_tax_return at trial the court granted the estate’s request to vacate that stipulation the estate had pointed to the fact that the lloyds’s receipts in evidence listed rugs and that the coexecutors included in the taxable_estate the rugs shown on butterfield’s appraisal the estate alleged that the isfahan rug was reported by the coexecutors as the indian rug x inches with a value of dollar_figure the court informed the parties that the issue of whether the coexecutors included the applicable fair_market_value of the isfahan rug in the taxable_estate would be decided on the basis of the record on the basis of the record we conclude that the isfahan rug was not the referenced indian rug isfahan or esfahan as it is more commonly spelled is a city in iran it is not a city in india we also conclude that the rugs reported on the estate’s federal estate_tax_return did not represent the total fair_market_value of the rugs purchased from lloyds on date as explained below we find that the coexecutors failed to include within the taxable_estate dollar_figure for rugs owned by the decedent when he died the date receipts show that the decedent paid a bulk price of dollar_figure for items the items shown in item number sec_2 through inclusive of five rugs shown in item number dollar_figure of those items are rugs five are pieces of ivory three are pieces of jade one is a 02-ct graduated-diamond necklace one is a pair of diamond earrings one is a dollar_figure ct diamond one is a genuine masterpiece dollar_figure ct sapphire one is netsukes and one is two rosewood tables we apportion the dollar_figure sales_price among these items in the following manner first we apportion dollar_figure to the three items of jade to reflect their appraised value second we apportion dollar_figure to the five pieces of ivory to reflect what we decide was a reasonable dollar_figure per piece value for ivory we ascertain that per piece value taking into account the fact that butterfield appraised two of the decedent’s ivory urns at a per piece value of dollar_figure and that carmona testified in the setting of jewelry sales that the fair_market_value of an item purchased at auction generally equals the auction price plus a to percent dealer-to-retailer markup and a to percent retailer-to- public markup on the basis of the record before us we consider the sale of jewelry as sufficiently similar to the sale of ivory for purposes of valuing the latter and we conservatively apply the lower range of the estimated markups in other words we find for purposes of our analysis that the retailer’s price for item in receipt number is the turquoise necklace and wall of ivory art piece whereas receipt states that this necklace and wall of ivory were given to the decedent in exchange for netsukes we do not attribute any of the dollar_figure to those two items ivory was dollar_figure per item dollar_figure dollar_figure x and that the retail sales_price for ivory was dollar_figure per item dollar_figure dollar_figure x third we apportion dollar_figure to the item of netsukes to reflect the fact that the decedent had on date paid that amount for other netsukes fourth we apportion dollar_figure to the two rosewood tables to reflect our finding supra p that the baker’s tables were each worth dollar_figure and our decision that the baker’s tables are a good measure of the value of the rosewood tables fifth we apportion dollar_figure to the diamond necklace dollar_figure to the diamond earrings dollar_figure to the 75-ct diamond and dollar_figure to the 02-ct sapphire to reflect our findings infra pp of those fair market values sixth we apportion the remaining dollar_figure of the dollar_figure sales_price to the rugsdollar_figure we allow the estate credit for dollar_figure of rugs reported on its estate_tax_return and conclude that dollar_figure of to summarize three pieces of jade dollar_figure five pieces of ivory big_number netsukes big_number rosewood tables big_number diamond necklace big_number diamond earrings big_number loose diamond big_number loose sapphire big_number rugs big_number big_number value was unreported by the coexecutors primarily for the isfahan rug but for other rugs as well g jade collection the schiffer document lists the value of the decedent’s jade collection at dollar_figure as of date schiffer obtained this value from the decedent the decedent purchased dollar_figure of jade from lloyds on date the decedent purchased other items of jade at other times the coexecutors reported on the estate’s federal estate_tax_return that the only jade included in the taxable_estate was two jade plaques with a fair_market_value of dollar_figure the reported value equaled the amount on the butterfield appraisal shown for those items taking into account the decedent’s own valuation of his jade collection and allowing the estate credit for the reported value of the plaques we find the fair_market_value of the remainder of the jade collection at dollar_figure as of the applicable_valuation_date dollar_figure - dollar_figure h ivory collection on may and date the decedent purchased from lloyds numerous items of ivory the decedent purchased other items of ivory at other times on date the estate’s accountants prepared a preliminary summary of the estate which listed the value of the decedent’s ivory collection at dollar_figure million as of date gonzalez believed that the ivory collection was worth an amount consistent with that valuation we decide that the decedent had a significant ivory collection when he died we find consistent with the preliminary statement and gonzalez’s understanding of the decedent’s ivory holdings that the fair_market_value of the decedent’s ivory collection was dollar_figure million as of the applicable valuation datedollar_figure i loose gemstones i diamonds the schiffer document lists the value of the decedent’s diamond collection at dollar_figure as of date schiffer obtained this value from the decedent the decedent estimated this value conservatively and not as an accurate gauge of the fair_market_value of his diamonds respondent seized loose diamonds from the safe deposit box and those diamonds were appraised by carmona at a fair_market_value of dollar_figure million and sold at auction for a total price exclusive of buyer’s commissions of dollar_figure the seized diamonds their values a sec_36 as stated supra note we give little weight to a letter written by christie’s stating that most of the decedent’s chinese artifacts were of modern or late production in addition to the fact that we do not know whether christie’s examined all of the decedent’s ivory collection or actually considered ivory to be a chinese artifact we note that christie’s acknowledged in its letter by its use of the word most that some of the chinese artifacts which it examined were not of modern or late production appraised by carmona and their auction prices exclusive of buyer’s commission are as follows carat carmona’s auction price weight appraised value of christie’ sec_1 dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number the decedent also purchased from lloyds in seven loose diamonds which were not reported on the federal estate_tax_return and which were not included in the seized assets five of these diamonds were purchased on date one was purchased on date and one was purchased on date the five diamonds purchased on date are an emerald-cut 08-ct diamond an emerald-cut 28-ct diamond with v sec_1 clarity a gia certificate round 04-ct diamond with vv sec_2 clarity and i color a heart-shape-baguette 5-ct diamond and a round-cut 22-ct diamond the diamond purchased on date was a masterpiece 39-ct diamond with a faint blue color the diamond purchased on date was a round 75-ct diamond we find that the decedent retained ownership of these seven diamonds at his death we find the fair_market_value of these seven diamonds through a three-step process first we look to the prices at which mamiye sold similarly weighted diamondsdollar_figure we consider those arm’s-length retail prices to be the best indicia of fair_market_value on the basis of the record before us if a diamond sold by mamiye was similar in weight to one of the seven diamonds in question we use that comparable diamond to measure the fair_market_value of the diamond in question by its weight the 01-ct diamond that mamiye was selling for dollar_figure if purchased separately is comparable to the five-ct and 22-ct diamonds in question we decide that the five-ct diamond was for practical purposes the same weight as the 01-ct diamond sold by mamiye and observe that the 22-ct diamond wa sec_4 percent larger in weight than the 01-ct diamond dollar_figure - dollar_figure we find on the basis of the dollar_figure price that the fair market values of the five-ct and 22-ct diamonds were dollar_figure and dollar_figure dollar_figure dollar_figure x respectively as of the applicable_valuation_date we understand that the value of gemstones depends not just on weight but on color cut and clarity as well the record before us generally does not allow us to factor color cut or clarity into our valuations as to gemstones which are comparable to the gemstones in question we do not find in the record that mamiye sold a diamond that was comparable to one or more of the five remaining diamonds as to these five diamonds we turn to carmona’s opinion as set forth in his expert report if a diamond that was valued by carmona was similar in weight to one of the five remaining diamonds we use that comparable diamond to measure the fair_market_value of the diamond in question unless the record establishes that carmona’s appraised value was not indicative of the diamond’s retail sales_price under the facts herein we believe that carmona’s opinion is the second best measure of the fair_market_value of four of the five remaining diamonds carmona opined that the fair_market_value of the 01-ct diamond was dollar_figure we decide that the 01-ct diamond was the best measure of value for the dollar_figure and 28-ct diamonds on the basis of carmona’s appraisal of the 01-ct diamond at dollar_figure and the fact that the dollar_figure diamond i sec_3_4 and percent smaller in weight than the 08-ct and 28-ct diamonds respectively dollar_figure - dollar_figure dollar_figure - dollar_figure we find that the fair market values of the dollar_figure and 28-ct diamonds were dollar_figure dollar_figure dollar_figure x and dollar_figure dollar_figure dollar_figure x respectively carmona opined that the fair_market_value of the 35-ct diamond was dollar_figure we decide that the 35-ct diamond was the best measure of value for the 04-ct diamond on the basis of the dollar_figure value and the fact that the 04-ct diamond wa sec_9_3 percent smaller than the 35-ct diamond dollar_figure - dollar_figure we find that the fair_market_value of the 04-ct diamond was dollar_figure dollar_figure - dollar_figure x carmona opined that the fair_market_value of the 74-ct diamond was dollar_figure we decide that the 74-ct diamond was the best measure of value for the 75-ct diamond on the basis of the dollar_figure value and the fact that the 74-ct diamond was for practical purposes the same weight as the 75-ct diamond we find that the fair_market_value of the 75-ct diamond was dollar_figure lastly we turn to the auction prices to find the value of the remaining diamond a faint blue 32-ct diamond sold at auction for dollar_figure whereas the dollar_figure ct diamond actually sold at auction for more than its dollar_figure value as appraised by carmona we do not consider carmona’s appraised value to be the best measure of value for the faint blue dollar_figure ct diamonddollar_figure on the basis of the price at which the dollar_figure ct diamond sold at auction and taking into account the fact that the 39-ct diamond wa sec_1 percent larger than the 32-ct diamond dollar_figure - dollar_figure we decide that the fair_market_value of the 39-ct diamond was no less than dollar_figure dollar_figure we note that carmona had stated in his report that his valuations were not under ideal conditions dollar_figure x and indeed most likely more than that amountdollar_figure on the basis of the record we find the fair_market_value of the 39-ct diamond at its minimum value of dollar_figure ii emeralds the coexecutors did not include any loose emeralds in the taxable_estate when he died the decedent owned numerous loose emeralds including at least one that weighed eight carats with the exception of the eight-ct emerald the record does not establish the carat weight or specifics of any of the other loose emeralds owned by the decedent respondent did not seize any loose emeralds from the safe deposit box but he did seize two 18-kt gold emerald and diamond necklaces one of those necklaces item 2j in the appendices had a 07-ct emerald and small diamonds with a total weight of dollar_figure carats we find supra p that the applicable fair_market_value of this necklace was dollar_figure the other seized necklace item 2i in the appendices had a 48-ct emerald and small diamonds with a total weight of carats the parties stipulated that the applicable fair_market_value of this necklace was dollar_figure as noted above we do not consider the auction prices of christie’s to be a good gauge of the fair_market_value of the related items we generally view those prices as significantly less than fair_market_value we decide that the fair market values of the two emerald necklaces is most probative of the fair_market_value of the eight-ct emerald on the basis of the dollar_figure value we find as of the applicable_valuation_date that the fair_market_value of the eight-ct emerald was dollar_figure we find the dollar_figure fair_market_value by increasing the dollar_figure by percent dollar_figure x dollar_figure to reflect the fact that the eight-ct emerald i sec_27 percent larger than - which is the average weight of the emeralds on the necklaces in item sec_2i and sec_2j and then decreasing the total of dollar_figure dollar_figure dollar_figure by one-third dollar_figure dollar_figure to account for the fact that the dollar_figure value included a necklace that was 18-kt gold and had an assortment of small diamonds dollar_figure - dollar_figure dollar_figure we find a fair_market_value of dollar_figure for other emeralds owned by the decedent when he died although the record does not establish the exact number of other loose emeralds owned by the decedent when he died we surmise from the record that the decedent must have then owned at least two other loose emeralds we decide conservatively that the decedent owned two other emeralds when he died that the value of each of those emeralds was the same as the eight-ct emerald and that the total fair_market_value of those two other emeralds was two times the fair_market_value of the eight-ct emerald dollar_figure x dollar_figure iii opals the coexecutors did not include any loose opals in the taxable_estate testimony establishes that the decedent owned numerous opals when he died whereas the record does not establish the number or specifics of any of these numerous opals we decide conservatively that the decedent owned two opals when he died we believe that it is reasonable on the basis of the facts and circumstances at hand to conclude that the fair_market_value of each of the decedent’s two opals was the same as the fair_market_value of each of the decedent’s emeralds we find that the fair_market_value of the opals totaled dollar_figure x dollar_figure iv ruby lloyds’s receipt number dated date reported that the decedent purchased an 18-ct ruby from lloyds for the price of dollar_figure we find that the decedent retained ownership of this ruby at his death on the basis of the price listed on the receipt we find that the fair_market_value of the 18-ct ruby was dollar_figure as of the applicable_valuation_date v sapphires the coexecutors did not include any loose sapphires in the taxable_estate respondent seized from the safe deposit box one loose blue sapphire carats in size which we valued supra p at dollar_figure that sapphire was not the same sapphire as either the ceylon genuine masterpiece 02-ct sapphire shown on the pertinent lloyds’s receipt of date or the 18-ct sapphire shown on the lloyds’s receipt of date we find that the decedent retained ownership of the 18-ct sapphire and the 02-ct sapphire at his death we find that the fair_market_value of the 18-ct sapphire was dollar_figure as of the applicable_valuation_date lloyds listed that amount on the date receipt as the price of that sapphire on the basis of our valuation of the seized 2-ct sapphire and the fact that the 2-ct sapphire was for practical purposes the same weight as the 02-ct sapphire we find that the fair_market_value of the dollar_figure sapphire was dollar_figure as of the applicable_valuation_date we attribute the differential between the valuations of dollar_figure for the 18-ct sapphire and dollar_figure for each of the 18-ct and dollar_figure ct sapphires to the fact that the two more expensive sapphires were a blue sapphire and a genuine masterpiece ceylon sapphire respectively j bracelets i diamond on date the decedent purchased from lloyds an 18-kt gold bracelet with a 5-ct diamond the receipt for that item reported that its price was dollar_figure we find that the decedent retained ownership of this bracelet at his death on the basis of the price listed on the receipt we find that the fair_market_value of this bracelet was dollar_figure as of the applicable_valuation_date the decedent typically purchased diamond bracelets with one-ct diamonds set all the way around each bracelet hesselgesser and his wife saw decedent with several bracelets and standard saw or diamond tennis bracelets and believed that at least of those bracelets had an assortment of diamonds which were carat each the decedent gave wong two diamond tennis bracelets one with carats of diamonds and the other with approximately seven carats of diamonds the decedent bought one of the bracelets given to wong at a coin show and he bought the other bracelet given to wong from mamiye we decide that the taxable_estate included seven unreported diamond tennis bracelets average of nine bracelets seen by standard less the two bracelets given to wong and that one of these seven bracelets had one-ct diamonds all around it for the diamond tennis bracelet with one-ct diamonds all around it we find that its fair_market_value was dollar_figure as of the applicable_valuation_date the parties stipulated that the tie tack with a one-ct diamond had an applicable fair_market_value of dollar_figure on the basis of our review of the pictures and descriptions of the items displayed in the auction catalogue of christie’s in evidence auction catalogue we decide that this tennis bracelet was inches long and contained one-ct diamonds we use the tie tack as a measure of the minimum value for each one-ct diamond x dollar_figure dollar_figure dollar_figure as to the six other diamond tennis bracelets we find that their total fair_market_value was dollar_figure as of the applicable_valuation_date item number in the auction catalogue is a inch bracelet with rectangular-cut diamonds weighing approximately carats in total christie’s estimated that the value of this bracelet was dollar_figure to dollar_figure we decide on the basis of the record at hand that this bracelet is the best measure of the fair_market_value of the six diamond tennis bracelets in question as to the seized items of jewelry christie’s had ascertained that their lower and upper estimated values totaled dollar_figure dollar_figure of sold items dollar_figure of unsold items and dollar_figure dollar_figure of sold items dollar_figure of unsold items respectively carmona ascertained that their fair market values totaled dollar_figure dollar_figure of sold items dollar_figure of unsold items the total value ascertained by carmona is dollar_figure percent greater than the total upper estimated value for these items dollar_figure -dollar_figure dollar_figure consistent with carmona’s valuation of the items of jewelry vis-a-vis their as discussed supra pp we consider the auction prices and hence the stipulated values to be less than fair_market_value total upper estimated values as ascertained by christie’s we find that the fair_market_value of each of the six bracelets was dollar_figure as of the applicable_valuation_date ie dollar_figure percent greater than the higher estimated value of dollar_figure for item number dollar_figure dollar_figure x dollar_figure we find accordingly that the fair market values of these six diamond tennis bracelets totaled dollar_figure as of the applicable_valuation_date dollar_figure x dollar_figure ii ruby sapphire the decedent owned a sapphire bracelet that was part of the set that included the seized sapphire necklace and the seized sapphire ring the decedent owned a ruby bracelet that was part of the set that included the seized ruby necklace and the seized ruby ring we find that the decedent retained ownership of these bracelets at his death we decide that the fair_market_value of each of these bracelets was the same as the fair_market_value of the matching necklacedollar_figure thus we find that the fair_market_value of the sapphire bracelet was dollar_figure as of the applicable_valuation_date ie the same fair_market_value that we find for the sapphire necklace listed as item 2d in the appendices we find that the fair_market_value of the ruby bracelet was dollar_figure as of the we decide that a bracelet is more similar in size to a necklace than to a ring applicable_valuation_date ie the same fair_market_value that we find for the ruby necklace listed as item 2e in the appendices k necklaces respondent seized seven necklaces from the safe deposit box the receipts from lloyds establish that the decedent purchased six other necklaces which were not seized by respondent the date receipt indicates that the decedent purchased on that date a diamond necklace a sapphire necklace and a ruby necklace testimony establishes that the diamonds on the diamond necklace were all the same size and were set in yellow gold the date receipt indicates that the decedent purchased on that date a necklace with a 73-ct diamond the date receipt indicates that the decedent purchased on that date an 11-millimeter-wide 30-inch-long turquoise necklace and a necklace with graduated diamonds weighing dollar_figure carats testimony establishes that the diamonds on the graduated necklace sloped down in size to one carat on the front stones and were set in white gold with yellow gold on the bottom we find that the decedent retained ownership of these six unseized necklaces at his death i diamond necklaces of date as to the three necklaces purchased on date the date receipt shows that the decedent paid a bulk price of dollar_figure for items included in those items are ivory a diamond necklace a sapphire necklace a ruby necklace a ruby ring a sapphire ring and a faint blue masterpiece 39-ct diamond we apportion the dollar_figure sales_price among these categories in the following manner first we apportion dollar_figure to the ivory exclusive of the ivory the date receipt lists six items we conclude that the remaining items referenced in the receipt were pieces of ivory that are included within the ivory shown on the receipt in the categories erotic giga wise mens erotic or tall figure on the basis of our decision supra pp that dollar_figure was a reasonable amount to attribute to each piece of ivory we conclude that the fair_market_value of the ivory referenced in this receipt totals dollar_figure x dollar_figure second we apportion dollar_figure to the 39-ct diamond to reflect our valuation of that diamond supra pp third we decide that the balance of dollar_figure dollar_figure - dollar_figure dollar_figure was attributable to the remaining three necklaces and two rings we apportion the dollar_figure to those items using a weighing process under which we decide following in part our examination and comparison of the appraised values of the necklaces and rings shown in appendix a that each of the necklaces was worth the same amount and that each of the rings was worth of the value of a necklacedollar_figure as we did similarly above we assign a weight of two to each of the three necklaces and a weight of one to each of the two rings in that the sum of these weights totals eight we apportion of dollar_figure to each of the three necklaces x dollar_figure dollar_figure and of dollar_figure to each of the two rings x dollar_figure dollar_figure dollar_figure we find accordingly that the fair_market_value of each of the three necklaces shown on the date receipt was dollar_figure as of the applicable_valuation_date ii diamond necklaces of date on date the decedent purchased from lloyds an 18-kt gold necklace with a 73-ct diamond the receipt for that item reported that its price was dollar_figure we find that the fair_market_value of this necklace was the same as of the applicable_valuation_date the date receipt states no specific information on these necklaces and rings but for the gemstones to summarize ivory dollar_figure 39-ct diamond big_number diamond necklace big_number sapphire necklace big_number ruby necklace big_number ruby ring big_number sapphire ring big_number big_number iii turquoise and diamond necklaces of date we find that the fair_market_value of the turquoise necklace was dollar_figure as of the applicable_valuation_date lloyds gave the turquoise necklace and a wall of ivory art piece to the decedent in exchange for netsukes the date lloyds’s receipt reports that the decedent on that date bought from lloyds other netsukes worth dollar_figure and we find supra p that the decedent also paid dollar_figure for still other netsukes on date we decide on the basis of these receipts that the value of the exchanged netsukes referenced as item one on the date receipt also was dollar_figure having decided above that the value of each ivory item was dollar_figure we apportion the dollar_figure difference between dollar_figure and dollar_figure to the turquoise necklace as to the necklace with graduated diamonds weighing dollar_figure carats we find that the fair_market_value of this necklace was dollar_figure as of the applicable_valuation_date on the basis of our review of the pictures and descriptions of items displayed in the auction catalogue we decide that item numbers and shown therein were proper measures of the fair_market_value of the graduated-diamond necklace in question item number was a 4-inch platinum necklace set with graduated heart-shape whereas this receipt lists the only purchased item as nestkies we understand this description to refer to netsukes diamonds with a total weight of approximately carats christie’s estimated that this necklace would sell at auction for dollar_figure to dollar_figure item number was a 16-inch platinum necklace set with graduated oval-cut diamonds with a total weight of approximately carats christie’s estimated that this necklace would sell at auction for dollar_figure to dollar_figure we valued the six seized assets which did not sell at auction at the values as appraised by carmona carmona’s total appraised value for the five items of jewelry which did not sell at auction was approximately the same as the total of the upper estimated values for those items as ascertained by christie’s we decide in the case of the graduated-diamond necklace in question that its applicable fair_market_value equals the average of the estimated highest values of item numbers and as adjusted to reflect the fact that the graduated-diamond necklace in question had only dollar_figure carats of diamonds in other words we average the two highest estimated values dollar_figure dollar_figure dollar_figure divide the average value by the average carat weight of item numbers and dollar_figure dollar_figure dollar_figure16 and multiply the resulting amount by dollar_figure dollar_figure16 x dollar_figure dollar_figure l rings i man’s diamond pinkie ring the decedent wore a pinkie ring with a noticeable diamond in it we find that the decedent retained ownership of this pinkie ring at his death the receipts from lloyds and mamiye do not list any diamond that was purchased by the decedent that was less than one carat we decide that the decedent’s pinkie ring had a diamond weighing at least one carat and value that ring as if it had a one-ct diamond in it consistent with our valuation of the one-ct diamonds in the decedent’s diamond tennis bracelet that we valued supra pp at dollar_figure we decide that the one-ct diamond in the pinkie ring had an applicable fair_market_value of dollar_figure we find that the fair_market_value of the decedent’s pinkie ring was dollar_figure as of the applicable_valuation_date ii other high quality man’s diamond ring the decedent owned a man’s ring with a high quality three- to four-ct diamond in it we find that the decedent retained ownership of this ring at his death on the basis of the average of the range of the size of the diamond ie we view the diamond as weighing carats and the fact that a 5-ct diamond weigh sec_250 percent more than a 1-ct diamond - we find that the fair_market_value of the decedent’s three- to four-ct diamond ring wa sec_250 percent more than the value of the 1-ct pinkie ring in other words we find that the fair_market_value of the decedent’s three- to four-ct diamond ring was dollar_figure as of the applicable_valuation_date dollar_figure dollar_figure x dollar_figure iii ruby ring as discussed above the date receipt from lloyds shows that the decedent purchased a ruby ring as one of items purchased for a bulk price of dollar_figure we find that the decedent retained ownership of this ruby ring at his death on the basis of our finding supra p that dollar_figure of that price was attributable to the ruby ring we find that the fair_market_value of that ring was dollar_figure as of the applicable_valuation_date iv sapphire ring as discussed above the date receipt from lloyds shows that the decedent purchased a sapphire ring as one of items purchased for a bulk price of dollar_figure we find that the decedent retained ownership of this ring at his death on the basis of our finding supra p that dollar_figure of that price was attributable to the sapphire ring we find that the fair_market_value of that ring was dollar_figure as of the applicable_valuation_date m earrings respondent did not seize any earrings from the safe deposit box the date receipt from lloyds shows that the decedent had purchased on that day a pair of diamond stud earrings we find that the decedent retained ownership of these earrings at his death consistent with our valuation of the decedent’s pinkie ring we decide that each of the earrings had a one-ct diamond and that each of these diamonds had an applicable fair_market_value of dollar_figure we find that the fair_market_value of the earrings was dollar_figure as of the applicable_valuation_date n tie tack in addition to the 1-ct diamond tie tack that was seized by respondent from the safe deposit box the decedent owned a tie tack with a three to four-ct diamond we find that the decedent retained ownership of this tie tack at his death on the basis of our finding that the decedent’s man’s ring with a three to four-ct diamond had a fair_market_value of dollar_figure as of the applicable_valuation_date we find that this tie tack which had a similar size diamond had a fair_market_value of dollar_figure as of the applicable_valuation_date o pins the decedent owned a sapphire pin that matched the sapphire bracelet valued above and the seized items consisting of the sapphire necklace and the sapphire ring the decedent owned a ruby pin that matched the ruby bracelet valued above and the seized items consisting of the ruby necklace and the ruby ring we find that the decedent retained ownership of these pins at his death we decide that the fair market values of these sapphire and ruby pins were the same as the fair market values of the sapphire bracelet and the ruby bracelet respectivelydollar_figure we find supra p that the fair_market_value of the sapphire bracelet was dollar_figure as of the applicable_valuation_date we find supra pp that the fair_market_value of the ruby bracelet was dollar_figure as of the applicable_valuation_date accordingly we find that the fair market values of the sapphire and ruby pins were dollar_figure and dollar_figure respectively as of the applicable_valuation_date p pendants the date receipt from lloyds shows that the decedent purchased six items from lloyds at a cost of dollar_figure two of these items were a sapphire pendant with round diamonds and an 18-kt gold ruby and diamond pendant the receipt indicates that the prices of those pendants were dollar_figure and dollar_figure we decide that the pins are more similar in size to the bracelets than to the rings respectivelydollar_figure we find that the decedent retained ownership of these pendants at his death we find that the fair market values of the sapphire and diamond pendant on the one hand and the kt gold ruby and diamond pendant on the other hand were dollar_figure and dollar_figure respectively as of the applicable_valuation_date q furniture the coexecutors valued the decedent’s dining room set at dollar_figure dollar_figure dollar_figure we value it supra pp at dollar_figure they valued his curio cabinets at dollar_figure we value these cabinets supra pp at dollar_figure they valued his ming chair at dollar_figure we value it supra pp at dollar_figure the sum of these three items as valued by us on the one hand and by the coexecutors on the other hand is dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure dollar_figure dollar_figure dollar_figure respectively we find as to these items that the coexecutors failed to report value of dollar_figure dollar_figure - dollar_figure of the items listed on the date receipt the only item that did not have a listed price was the ivory maiden the listed prices of the other items on that receipt totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we decide that the difference between dollar_figure and dollar_figure dollar_figure was paid for the ivory maiden we decide in this regard that the ivory maiden was either significantly more valuable than the other pieces of ivory which we valued at dollar_figure apiece or that it was not one piece of ivory but was a multipiece collection ii present_value formulae and discount rate of four percent a overview in trompeter i we decided the applicable fair_market_value of the series a preferred_stock includable in the taxable_estate we detailed our valuation methodology but did not identify with specificity the present_value formulae which were a part thereof nor did we state with specificity the reasons behind our use of a 4-percent discount rate the court_of_appeals for the ninth circuit remanded this case to us to specify that formulae and to document the reasons for using the 4-percent rate b present_value formulae redemption value of series a preferred_stock the certificate of designation underlying the series a preferred_stock certificate of designation required that sterling redeem big_number shares of that stock on each date through for each of those dates we calculated in trompeter i the amount of the redemption payment payable under the certificate of designation for the decedent’s series a preferred_stock using the following formula p x i n y in this context p equals the shares of the decedent’s series a preferred_stock required to be redeemed on december in trompeter i we referred to the certificate of designation as a purchase agreement in that we now broaden our findings_of_fact to address the specific attributes of that stock and not simply to address the fact that the stock was redeemed we herein refer to that document by its given title or multiplied by the liquidation value of each redeemed share at the beginning of the applicable_year i equals the annual dividend rate n equals the total number of days in the year and y equals the number of days in a year over which dividends were compoundeddollar_figure preferential dividends accrued daily on each share of series a preferred_stock at the annual rate of percent during dollar_figure percent during dollar_figure percent during and percent during and at all times thereafter until the share was either redeemed or exchangeddollar_figure our methodology in trompeter i reflected our finding that holders of series a preferred_stock were entitled to receive dividends not simply at an annual rate of or 5-percent but at those rates as adjusted to reflect daily compounding upon remand we have redetermined that dividends were payable at the annual rates without compounding in other words the amount of dividends payable on a share of series a preferred_stock was ascertained for each year simply by multiplying the in other words we used the basic formula for computing future value in the case of interest that is compounded annually see generally thorndike’s compound interest and annuity tables and adjusted that formula to reflect our finding in trompeter i that the preferential dividends payable on the series a preferred_stock compounded daily holders of series a preferred_stock were entitled subject_to minimal restrictions to exchange their series a preferred_stock for sterling’s series b subordinated debentures due_date see appendix c applicable_dividend rate by that share’s liquidation valuedollar_figure as of each december the liquidation value of a share of series a preferred_stock equaled its face value dollar_figure plus all preferential dividends that had not been paid as of the most recent january thus assuming as we did in trompeter i that the series a preferred_stock was issued on date the liquidation values of each share of that stock on date and assuming that the share had not been redeemed exchanged or had dividends_paid with respect thereto were dollar_figure dollar_figure68 dollar_figure71 dollar_figure01 dollar_figure29 dollar_figure08 and dollar_figure47 respectively the following accrued dividends which were not included in the liquidation value were also payable on each of those shares as of those respective dates dollar_figure71 dollar_figure03 dollar_figure4 dollar_figure91 dollar_figure04 dollar_figure55 and dollar_figure24 thus as of date and respectively the the certificate of designation provides that dividends on each share of the series a preferred_stock will accrue on a daily basis at the rates per annum computed with respect to the redemption price thereof and that sterling will be obligated on the redemption date to pay to the holder of each share to be redeemed an amount in immediate available funds equal to the liquidation value thereof the redemption price the certificate of designation also provides that all dividends which have accrued on each share outstanding during the twelve-month period ending upon each jan will be added to the liquidation value of such share and will remain a part thereof until such dividends are paid redemption payments payable under the certificate of designation for the decedent’s series a preferred_stock were as follows dollar_figure29 dollar_figure04 x dollar_figure dollar_figure08 dollar_figure55 x dollar_figure dollar_figure47 dollar_figure24 x dollar_figure discounted amounts in trompeter i we used the following formula to discount each of the redemption payments as of the applicable_valuation_date p x i n -y in this context p equals the value of the series a preferred_stock at the time of redemption ie its liquidation value plus any unpaid accrued dividends not included in the liquidation value i equals the discount rate n equals the total number of days in the year and y equals the total number of days over which the discount is compounded in other words we used in trompeter i the basic formula for computing present_value in the case of interest that is compounded annually see generally thorndike’s compound interest and annuity tables as adjusted to reflect our belief that the discount rate should be compounded daily consistent with our determination of the redemption payments now consistent with our redetermination that the payment of dividends is compounded annually rather than daily we modify our discount formula by deleting the n and using y to refer to a fraction the numerator of which is the total number of days over which the discount is compounded and the denominator of which is c percent discount rate in trompeter i we applied in our methodology a 4-percent discount rate to ascertain the discounted value on date of each of the redemption payments which sterling was obligated to pay as of the three referenced dates after date the court_of_appeals for the ninth circuit questioned whether a 4-percent discount rate accurately reflects the risk that sterling would not have redeemed its series a preferred_stock as required by the certificate of designation according to the court_of_appeals for the ninth circuit it seems a bit of a stretch to conclude that a buyer would have accepted a discount rate of only four percent to account for the time_value_of_money and the risk that sterling would not meet its contractual obligations 279_f3d_767 9th cir emphasis added vacating and remanding tcmemo_1998_35 supplemented by 111_tc_57 our 4-percent discount rate did not reflect the risk that sterling would fail to meet its contractual obligations but reflected only the time_value_of_money ie the fact that one dollar to be received in the future is not worth one dollar today we believe that a 4-percent rate is a reasonable indicator of the time_value_of_money as of the applicable_valuation_date the t-bill rate wa sec_2 for the week of date and it wa sec_2 for the week of date the annualized inflation rate was dollar_figure percent for date as to the risk that sterling would not meet its contractual obligation to redeem its series a preferred_stock we believe that a hypothetical buyer would have demanded minimal additional compensation to accept such a risk under the facts herein pursuant to the certificate of designation the hypothetical buyer was already entitled to compensation_for that risk in that in the event of a default dividends would continue to accrue daily at the annual rate of percent on any share of series a preferred_stock that was not redeemed the hypothetical buyer also was deemed to know on the applicable_valuation_date that sterling and its subsidiaries with the consent of their creditors had recently restructured certain of their debt and had issued additional equity so as not to default on debt and so that sterling could redeem some of its other shares of stockdollar_figure specifically on date sterling replaced dollar_figure million of sterling’s consolidated_group included itself and its wholly owned subsidiaries trompeter electronics inc tei quality components inc qci and tq management company tqm tei qci and sterling were incorporated on date to facilitate the date leveraged transaction described in trompeter i tqm was formed on date to perform managerial_services for sterling in relation to the operations of tei and qci senior subordinated notes with dollar_figure of senior subordinated notes tei and qci replaced dollar_figure million of subordinated notes with dollar_figure million of subordinated notes and sterling issued dollar_figure of 1-year promissory notes sterling also on that date had issued big_number shares of class a common_stock and big_number shares of class b common_stock for an aggregate amount of dollar_figure and had redeemed shares of series s convertible preferred_stock series s preferred_stock and big_number shares of series t convertible preferred_stock series t preferred_stock at stated liquidation values totaling dollar_figure we believe that a hypothetical buyer would have concluded on the applicable_valuation_date that sterling was mindful of its contractual obligations both as to debt and as to equity and that sterling would go to great lengths not to breach its contractual obligations including its obligation to redeem its series a preferred_stock timely the decedent’s shares of series a preferred_stock also were part of sterling’s senior class of stock sterling had issued big_number shares of that stock to the decedent and his former wife in date in acquisition of tei the big_number shares were the only shares of series a preferred_stock issued by sterling and holders of those share were generally entitled to more rights than holders of sterling’s other stock as of the applicable_valuation_date sterling’s other outstanding preferred shares consisted of big_number shares of series c exchangeable preferred_stock big_number shares of series s preferred_stock and big_number shares of series t preferred_stock each share of these other classes of preferred_stock accrued dividends whether or not declared but holders of those shares as well as holders of sterling common shares were generally precluded from receiving dividends or distributions as to their shares before the vested rights of the holders of series a preferred_stock were satisfied in full accordingly after the dates of the scheduled redemptions for the series a preferred_stock sterling would need first to honor its redemption obligation before it could satisfy the requirements of its other shareholders although sterling was prohibited by its senior debt and senior subsidiary debt agreements from redeeming any of its stock or paying any dividends on its stock in certain circumstances we do not believe that a hypothetical buyer would have considered these agreements to have prevented sterling from redeeming its series a preferred_stock timely in appendix c we list on a consolidated basis sterling’s debt as of date through the relevant provisions underlying this debt generally tied a redemption to sterling’s profitability as of the applicable_valuation_date sterling was a viable entity that had a positive cashflow for that and the previou sec_2 years although it had reported losses for and those losses were attributable primarily to its amortization of intangible assets and deferred financing costs the loss also was attributable to a one-time writeoff of dollar_figure and it had reported significant net_income for it also was timely paying interest and principal on its senior debt and it had recently restructured its debt and equity as discussed supra pp so as not to default on debt and to redeem other preferred shares in addition to the risk that sterling would not redeem its series a preferred_stock timely however is the risk that sterling would not redeem its series a preferred_stock for the contractual amount referenced in the certificate of designation but would redeem those shares at a lesser amountdollar_figure we did not take this risk into account in trompeter i upon remand we now believe that our 4-percent discount rate undercompensated the hypothetical buyer for this risk in lieu of the 4-percent discount rate that we applied in trompeter i we now believe on the basis of the record before us that the more appropriate rate is an annual rate of percent thi sec_12 5-percent rate i sec_52 we note but do not rely upon the fact that sterling eventually did such a thing when after the applicable_valuation_date it agreed to redeem its series a preferred_stock at approximately dollar_figure per share dollar_figure redemption price paid to the trust big_number redeemed shares we also note but do not rely upon the fact that this lesser amount reflected the payment of percent interest in lieu of the accrued dividends which were payable under the certificate of designation approximately three times the 4-percent rate that we believe reflects the time_value_of_money and as discussed above is the same rate at which a holder of series a preferred_stock would be compensated following an untimely redemption a 5-percent rate also approximates the rate that as of the applicable_valuation_date was payable on the series b subordinated debentures the debt into which the series a preferred_stock was convertible and i sec_5 percentage points greater than the rate that was payable on the senior term notes as of december dollar_figure the estate asserts on remand that we should determine the fair_market_value of the series a preferred_stock by applying a 20-percent discount rate to the dollar_figure actually paid to redeem the decedent’s shares we disagree in addition to the fact that the estate’s proffered rate does not take into account our finding that a holder of series a preferred_stock would following a missed redemption be entitled to daily dividends at a 5-percent annual rate the estate’s rate ignores the solid history of sterling in honoring its contractual obligations we also are unpersuaded by the record before us that a rate approximately seven times the referenced t-bill and inflation rates is appropriate in this case let alone that we should apply we recognize that date postdates the applicable_valuation_date we believe that a hypothetical buyer on the applicable_valuation_date could have ascertained this rate the discount rate to the amount actually paid for the stock after the applicable_valuation_date nor do we agree with the estate’s assertion on remand that we should discount our redetermined value to take into account a lack of marketability for the series a preferred_stock the estate relies upon its expert herbert t spiro spiro who testified in trompeter i that the freely traded value of the decedent’s series a preferred_stock should be adjusted for lack of marketability the estate’s reliance on this testimony is misplaced spiro opined that the freely traded value of the decedent’s shares should be discounted for lack of marketability and our methodology does not determine the freely traded value of those shares where as here the value determined for shares of stock is not the freely traded value of those shares a lack of marketability discount is inappropriate as we noted in estate of cloutier v commissioner tcmemo_1996_49 in rejecting a similar assertion a marketability discount generally represents the additional price that an unlisted share would command if it were freely traded we held in estate of cloutier that a marketability discount did not apply to the stipulated value of the company in question because that value was not representative of the company’s freely traded value id we use our modified formula with the 5-percent discount rate to calculate the discounted values of the date and payments as follows dollar_figure x -470 dollar_figure dollar_figure x -835 dollar_figure dollar_figure x -1200 dollar_figure we conclude that the sum of these discounted values dollar_figure is the applicable fair_market_value of the decedent’s series a preferred stockdollar_figure iii determination of fraud in trompeter i pursuant to the direction of the court_of_appeals for the ninth circuit we have set forth in detail our findings as to the omitted assets our ultimate finding that the value of these assets totals dollar_figure million is the same as in trompeter i we also have clarified our reasoning as to the valuation methodology that we applied in trompeter i we continue to adhere to that methodology although we have now slightly modified it to compound the dividends annually rather than daily and to recognize the need for an increase in the discount rate to an amount greater than percent neither of these modifications changes the decision that we entered on date for completeness we note that a discount rate of dollar_figure percent would under our methodology result in a fair_market_value approximately equal to the fair_market_value of dollar_figure determined by respondent pursuant to the direction of the court_of_appeals for the ninth circuit we now consider whether it is appropriate to revisit our conclusions as to fraud we do not believe it is although the court_of_appeals for the ninth circuit has not asked us to restate the legal basis for our finding of fraud and thus we do not we emphasize our belief that the coexecutors’ willing and conscious failure to disclose to respondent the assets of the estate coupled with their deliberate undervaluation of some of the assets which were disclosed to respondent constitutes clear_and_convincing evidence of fraud deserving of the sec_6663 penalty decision will be entered as previously entered on date appendix a description of jewelry 2a lady’s kt yellow gold sapphire and diamond ring the ring weighs grams and ha sec_27 to mm square cut natural sapphires total weight tw approx ct medium-dark slightly grayish-blue flawless to the unaided eye and mm square cut diamonds tw apx ct f-g color range vs clarity range good cuts the sapphires are invisibly set in three rows across the center of the ring with one row of channel set diamonds on each edge 2b woman’s kt yellow gold ruby and diamond ring same mounting as in 2a but with rubies instead of sapphires the ring weighs grams and ha sec_27 to mm square cut natural rubies tw apx ct medium red lightly included to the unaided eye and mm square cut diamonds tw apx dollar_figure ct f-g vs avg good cuts the rubies are invisibly set in three rows across the center of the ring with one row of channel set diamonds on each edge 2c man’s kt yellow gold and diamond ring the geometric ribbed design ring weighs grams and has set in posts in the center one round brilliant cut rbc diamond apx ct apx x mm e-f-g color range vs clarity range based on a cluster of included crystals in the center of the table depth apx table apx good symmetry and polish channel set on each side of the center are full cut round diamonds total of apx dollar_figure to dollar_figure ct each tw apx 50ct g-h si-i1 avg good cuts appraised auction value price dollar_figure dollar_figure big_number big_number big_number big_number 2d woman’s kt yellow gold sapphire and diamond necklace the panther link chain with inverted leaf center is long by mm wide and weigh sec_44 grams clasp stamped 18k patpend milor back of leaf stamped 18kt the leaf has square and custom cut natural sapphires are apx mm square tw apx ct medium-dark slightly grayish-blue flawless to the unaided eye and full cut round fc diamonds tw apx ct f-g vs avg the sapphires are invisibly set in the center with a border of channel set diamonds and a stem of bead set diamonds 2e woman’s kt yellow gold ruby and diamond necklace the panther link chain with inverted leaf center is long by 3mm wide and weigh sec_42 grams clasp stamped 18ktpatpend milor the leaf ha sec_141 square and custom cut natural rubies are apx mm square tw apx ct medium slightly purplish-red lightly included to the unaided eye and square cut diamonds tw apx dollar_figure ct f-g vs avg the rubies are invisibly set with a central stem of channel set diamonds 2f one kt yellow gold and diamond tie tack the 6-prong mounting weighs grams and has one rbc diamond apx dollar_figure ct e-f-g vs good symmetry and polish 2g one cultured pearl necklace with kt white gold clasp the uniform strand ha sec_75 to mm round cultured pearls cream white color low luster slightly blemished with a fishhook clasp big_number --- big_number --- big_number big_number --- 2h woman’s kt yellow gold and diamond necklace the drop necklace is long weighs grams is stamped 18kt with a small d inside a large l hallmark and has one pear shape brilliant cut diamond apx dollar_figure ct x x mm light brown color i-1 clarity feather on lower left baguette diamonds tw apx dollar_figure ct f-g-h vs-si avg good cuts and fc diamonds tw apx dollar_figure ct f-g- h vs-si avg good cuts the pear shape diamond is bezel set in the drop and surrounded by channel set baguette and bead set round diamonds the necklace portion also has channel set baguette and bead set round diamonds 2i woman’s kt yellow gold emerald and diamond necklace the necklace is long weighs grams is stamped 18k with the ld hallmark and has one emerald cut natural emerald apx dollar_figure ct x x mm medium slightly bluish-green moderately included and baguette cut diamonds apx dollar_figure to dollar_figure ct each tw apx dollar_figure ct f-g-h vvs-vs avg good cuts the emerald is 4-prong set in the center with pairs and single diamonds prong set in fringe style links 2j woman’s kt yellow gold emerald and diamond necklace the necklace is long weighs grams is stamped 18ktk with the ld hallmark and has one heart shape natural emerald apx dollar_figure ct x x mm medium slightly bluish-green moderately included diamonds tw apx dollar_figure ct and baguette cut diamonds tw apx dollar_figure ct f-g-h vvs-vs avg good cuts the emerald is bezel set in the center and surrounded by channel set baguette diamonds and bead set round diamonds big_number big_number big_number big_number big_number --- 2k woman’s kt yellow and white gold opal and diamond pin pendant combination with treated opal necklace the necklace i sec_23 long with - mm round very dark brown color opal beads and six to mm round white opal beads with faint play of color the dark beads have been treated by an impregnation process to give them the appearance of black opals the drop has a leafy design yellow gold frame around a center removable white gold frame with one oval cabochon cut natural semi-black opal with moderate green blue pay-of- color apx ct x x mm marquise cut diamonds tw apx ct h-m vs avg and baguette cut diamonds tw apx ct h-i-j vs avg the opal is multi-prong set in the center and surrounded by prong set diamonds total for jewelry items description of loose gemstone sec_3a one loose octagon cut diamond the diamond weighs apx dollar_figure ct and measures apx x x dollar_figure mm fair to good symmetry and polish the diamond was subsequently graded on gia report as fancy yellow natural color v sec_2 clarity 3b one loose round brilliant cut diamond the diamond weighs apx dollar_figure ct and measure apx x dollar_figure mm good symmetry and polish the diamond is accompanied by a note of i if color clarity and a notation of gia the stone appears to match this grading big_number --- big_number big_number big_number big_number big_number big_number 3c one loose round brilliant cut diamond the diamond weighs apx ct and measures apx 72-dollar_figure x dollar_figure mm good symmetry and polish the diamond is accompanied by a note of e v sec_2 color clarity and a notation of gia the stone appears to match this grading 3d one loose octagon shape diamond the diamond weighs apx dollar_figure ct and measures apx x dollar_figure x dollar_figure mm good symmetry and polish the diamond is accompanied by an altered note of intense yellow vs-2 and a notation of gia the diamond was subsequently graded on gia report as fancy yellow natural color v sec_2 clarity 3e one loose emerald cut diamond the diamond weighs apx dollar_figure ct and measures apx dollar_figure x dollar_figure x dollar_figure mm good symmetry and polish the diamond has a note of vvs-j but appears to have a color grade in the range of j-k and in the clarity range of vs 3f one loose round brilliant cut diamond the diamond weighs apx dollar_figure ct and measures apx x dollar_figure mm good symmetry and polish the diamond has a note of vs-1 n but appears to have a color grade in the range of r-v and in the clarity range of vs 3g one loose heart shape diamond the diamond weighs apx dollar_figure ct and measures apx x dollar_figure x dollar_figure mm good symmetry and polish the diamond has a note of si-1 k but appears to have a color grade in the range of j-k and a clarity grade of si-1 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 3h one loose cushion shape natural sapphire the sapphire weighs apx ct and measures apx dollar_figure x x dollar_figure mm good symmetry and polish the color is medium-dark blue to violetish-blue and the clarity is lightly included to the unaided eye 3i one loose square emerald cut diamond the diamond weighs apx dollar_figure ct and measures apx dollar_figure x dollar_figure x mm good symmetry and polish the diamond has a note of vvs-1 k but appears to have a color grade in the range of k-l and in the clarity grade of vs 3j one loose round brilliant cut diamond the diamond weighs apx dollar_figure ct and measures apx 5-dollar_figure x dollar_figure mm good symmetry and polish the diamond has a note of vs-1 n but appears to have a color grade in the range of q-u and in the clarity range of vs 3k one loose round brilliant cut diamond the diamond weighs apx dollar_figure ct and measures apx 42-dollar_figure x dollar_figure mm good symmetry and polish the diamond has a note of i-1 i-j and it appears to match this grading 3l one loose octagon shape diamond the diamond weighs apx dollar_figure ct and measures apx dollar_figure x dollar_figure x dollar_figure mm good symmetry and polish the diamond is accompanied by a note of fancy yellow if color clarity and gia the stone appears to match this grading big_number --- big_number big_number big_number big_number big_number big_number big_number big_number 3m one loose round brilliant cut diamond the diamond weighs apx dollar_figure ct and measures aprx 41-dollar_figure x mm good symmetry and polish the diamond is accompanied by a note of faint blue if color clarity and gia the diamond was subsequently graded on gia report as e color vv sec_1 clarity and marked potentially flawless 3n one loose emerald cut diamond the diamond weighs apx dollar_figure ct and measures apx dollar_figure x x dollar_figure mm good symmetry and polish the diamond has a note of f if color clarity gia the stone appears to match this grading total for loose gemstones total big_number big_number big_number big_number big_number big_number big_number big_number appendix b carmona’s estimated value agreed auction appraised property description lower upper reserve price value sold at auction jewelry lady’s 18-kt yellow gold invisibly-set sapphire and channel-set diamond ring 2a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lady’s 18-kt yellow gold invisibly-set ruby and channel-set diamond ring 2b big_number big_number big_number big_number big_number lady’s 14-kt yellow gold and diamond ring 2c big_number big_number big_number big_number big_number 14-kt yellow gold and diamond tie tack 2f big_number big_number big_number big_number lady’s 18-kt yellow gold and diamond necklace 2h big_number big_number big_number big_number big_number lady’s 18-kt yellow gold emerald and diamond necklace 2i big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number loose gemstones loose round brilliant-cut diamond weighing approximately carats 3c big_number big_number big_number big_number big_number loose round brilliant-cut diamond weighing approximately dollar_figure carats 3b big_number big_number big_number big_number big_number loose emerald-cut diamond weighing approximately dollar_figure carats 3n big_number big_number big_number big_number big_number loose heart-shaped diamond weighing approximately dollar_figure carats 3g big_number big_number big_number big_number big_number loose round brilliant-cut diamond weighing approximately dollar_figure carats 3m big_number big_number big_number big_number big_number loose octagon-shaped yellow diamond weighing approximately dollar_figure carats 3d big_number big_number big_number big_number big_number loose round brilliant-cut diamond weighing approximately dollar_figure carats 3f big_number big_number big_number big_number big_number loose round brilliant-cut diamond weighing approximately dollar_figure carats 3j big_number big_number big_number big_number big_number loose emerald diamond weighing approximately dollar_figure carats 3e big_number big_number big_number big_number big_number loose round brilliant-cut diamond weighing approximately dollar_figure carats 3k big_number big_number big_number big_number big_number loose square emerald-cut diamond weighing approximately dollar_figure carats 3i big_number big_number big_number big_number big_number loose octagon-shaped diamond weighing approximately dollar_figure carats 3l big_number big_number big_number big_number big_number loose modified rectangular- cut light fancy yellow diamond weighing approximately dollar_figure carats 3a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number not sold at auction high bid jewelry lady’s 18-kt yellow gold sapphire and diamond leaf necklace 2d big_number big_number big_number dollar_figure big_number lady’s 18-kt yellow gold ruby and diamond leaf necklace 2e big_number big_number big_number big_number big_number cultured pearl necklace with 14-kt white gold fishhook clasp 2g big_number big_number lady’s 18-kt yellow gold heart-shaped emerald and diamond necklace 2j big_number big_number big_number big_number treated opal necklace with 18-kt yellow and white gold opal and diamond pin pendant 2k big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number loose gemstone loose cushion-shaped natural sapphire weighing approximately carats 3h big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals big_number big_number big_number --- --- 1this item was withdrawn from the auction appendix c consolidated debt outstanding1 senior term notes due in quarterly installments through date at lender’s reference rate plu sec_1 percent and at dec of the respective years payment is secured_by sterling’s assets date book_value of dollar_figure and prepayments may be required if sufficient cashflow senior subordinated notes due in two equal installments at date and interest payments pincite percent are due annually payment is unsecured and subject_to the noted requirements of the senior term notes subordinated notes due in three installments at date and interest payments vary from to percent and at december of the respective years and are due quarterly payment is unsecured and subject_to the noted requirements of the senior term notes the additional dollar_figure of notes shown for were issued on date as consideration for the holders of the subordinated notes waiving and amending certain covenants series b subordinated debentures due in three equal installments at date and interest payments are due annually at incremental rates increasing from percent in to percent in and thereafter payment is subject_to the noted requirements of the senior term notes unsecured notes due_date interest pincite percent increasing to percent past the due_date payment is subject_to the noted requirements of the senior debt contractual obligation discounted secured_by dollar_figure series b subordinated debentures unsecured notes payable interest rates range from dollar_figure to percent due in monthly installments through date obligations under capital leases other dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- -0- -0- -0- big_number total long-term debt big_number big_number big_number big_number less current portion big_number big_number big_number big_number long-term debt less current portion big_number big_number big_number big_number 1the specific debtors on the consolidated debt listed below are sterling--senior subordinated notes series b subordinated debentures unsecured notes tei--senior term notes jointly with qci subordinated notes jointly with qci obligations under capital lease and qci--contractual obligations unsecured notes payable obligations under capital leases 2sterling’s other debt was all subordinate to the senior term notes and was restricted as to payment unless sterling met certain financial criteria in that this criteria had not been met as of the applicable_valuation_date the restrictions had in previous years prevented sterling from making any payment on the senior subordinated notes subordinated notes series b subordinated debentures and unsecured notes as of date and date and the amount of accrued interest due but restricted from payment was as follows jan dec dec class of debt senior subordinated notes dollar_figure dollar_figure dollar_figure subordinated notes -0- big_number big_number series b subordinated debentures big_number big_number big_number unsecured notes big_number big_number big_number big_number big_number big_number
